


EXHIBIT 10.1




U.S. $3,000,000,000
FIVE-YEAR REVOLVING CREDIT AGREEMENT
Dated as of May 29, 2014
Among
KRAFT FOODS GROUP, INC.,
and
THE INITIAL LENDERS AND ISSUING BANKS NAMED HEREIN
and
JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,
as Administrative Agents
and
JPMORGAN CHASE BANK, N.A.,
as Paying Agent
and
CITIBANK, N.A. and THE ROYAL BANK OF SCOTLAND plc,
as Syndication Agents
and
BANK OF AMERICA, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
HSBC BANK USA, NATIONAL ASSOCIATION
MORGAN STANLEY BANK, N.A.
ROYAL BANK OF CANADA
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
_________________________________
J.P. MORGAN SECURITIES LLC
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
Definitions and Accounting Terms
SECTION 1.01
Certain Defined Terms
1


SECTION 1.02
Computation of Time Periods
15


SECTION 1.03
Accounting Terms
15


SECTION 1.04
Letter of Credit Amounts
15


SECTION 1.05
Exchange Rates; Currency Equivalents
16





ARTICLE II
Amounts and Terms of the Advances and Letters of Credit
SECTION 2.01
The Pro Rata Advances
16


SECTION 2.02
Making the Pro Rata Advances
16


SECTION 2.03
Repayment of Pro Rata Advances
18


SECTION 2.04
Interest on Pro Rata Advances
18


SECTION 2.05
Additional Interest on LIBO Rate Advances
19


SECTION 2.06
Conversion of Pro Rata Advances
19


SECTION 2.07
The Competitive Bid Advances
20


SECTION 2.08
LIBO Rate Determination
24


SECTION 2.09
Fees
25


SECTION 2.10
Optional Termination or Reduction of Commitments and Extension of Termination
Date
26


SECTION 2.11
Optional Prepayments of Pro Rata Advances
27


SECTION 2.12
Increased Costs
28


SECTION 2.13
Illegality
29


SECTION 2.14
Payments and Computations
30


SECTION 2.15
Taxes
31


SECTION 2.16
Sharing of Payments, Etc.
34


SECTION 2.17
Evidence of Debt
34


SECTION 2.18
Commitment Increases
35


SECTION 2.19
Use of Proceeds
37


SECTION 2.20
Defaulting Lenders
37


SECTION 2.21
Issuance of, and Drawings and Reimbursement Under, Letters of Credit
38





ARTICLE III
Conditions to Effectiveness and Lending
SECTION 3.01
Conditions Precedent to Effectiveness
45













--------------------------------------------------------------------------------




Page


SECTION 3.02
Initial Advance to Each Designated Subsidiary
47


SECTION 3.03
Conditions Precedent to Each Pro Rata Borrowing and Letter of Credit Issuance or
Extension
47


SECTION 3.04
Conditions Precedent to Each Competitive Bid Borrowing
48



ARTICLE IV
Representations and Warranties
SECTION 4.01
Representations and Warranties of Kraft Foods Group
49



ARTICLE V
Covenants
SECTION 5.01
Affirmative Covenants
50


SECTION 5.02
Negative Covenants
52



ARTICLE VI
Events of Default
SECTION 6.01
Events of Default
54


SECTION 6.02
Lenders’ Rights upon Event of Default
56



ARTICLE VII
The Administrative Agent
SECTION 7.01
Authorization and Action
57


SECTION 7.02
Administrative Agent’s Reliance, Etc.
57


SECTION 7.03
The Administrative Agent and Affiliates
58


SECTION 7.04
Lender Credit Decision
58


SECTION 7.05
Indemnification
59


SECTION 7.06
Successor Administrative Agent
59


SECTION 7.07
Administrative Agents, Syndication Agents, Documentation Agents, Joint
Bookrunners and Joint Lead Arrangers
60


SECTION 7.08
Withholding Tax
60



ARTICLE VIII
Guaranty
SECTION 8.01
Guaranty
60


SECTION 8.02
Guaranty Absolute
61











--------------------------------------------------------------------------------






Page


SECTION 8.03
Waivers
61


SECTION 8.04
Continuing Guaranty
62



ARTICLE IX
Miscellaneous
SECTION 9.01
Amendments, Etc.
62


SECTION 9.02
Notices, Etc.
63


SECTION 9.03
No Waiver; Remedies
64


SECTION 9.04
Costs and Expenses
65


SECTION 9.05
Right of Set-Off
66


SECTION 9.06
Binding Effect
66


SECTION 9.07
Assignments and Participations
66


SECTION 9.08
Designated Subsidiaries
71


SECTION 9.09
Governing Law
71


SECTION 9.10
Execution in Counterparts
71


SECTION 9.11
Jurisdiction, Etc.
72


SECTION 9.12
Confidentiality
73


SECTION 9.13
Integration
74


SECTION 9.14
USA Patriot Act Notice
74









SCHEDULES
Schedule I
—
List of Lenders and Commitments
Schedule II
—
List of Applicable Lending Offices

EXHIBITS
Exhibit A-1
—
Form of Pro Rata Note
Exhibit A-2
—
Form of Competitive Bid Note
Exhibit B-1
—
Form of Notice of Pro Rata Borrowing
Exhibit B-2
—
Form of Notice of Competitive Bid Borrowing
Exhibit C
—
Form of Assignment and Acceptance
Exhibit D
—
Form of Designation Agreement
Exhibit E-1
—
Form of Opinion of Special Counsel for Kraft Foods Group
Exhibit E-2
—
Form of Opinion of Special Local Counsel for Kraft Foods Group
Exhibit E-3
—
Form of Opinion of Internal Counsel for Kraft Foods Group
Exhibit F
—
Form of Opinion of Counsel for Designated Subsidiary











--------------------------------------------------------------------------------








FIVE-YEAR REVOLVING CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of May 29, 2014, among KRAFT FOODS GROUP, INC., a Virginia
corporation (“Kraft Foods Group”), as a borrower and a guarantor; the banks,
financial institutions and other institutional lenders listed on the signature
pages hereof (the “Initial Lenders”); JPMORGAN CHASE BANK, N.A. and BARCLAYS
BANK PLC, as administrative agents (each, in such capacity, an “Administrative
Agent”); JPMORGAN CHASE BANK, N.A., as paying agent (in such capacity, the
“Paying Agent”); CITIBANK, N.A. and THE ROYAL BANK OF SCOTLAND plc, as
syndication agents (each, in such capacity, a “Syndication Agent”); and BANK OF
AMERICA, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, DEUTSCHE BANK SECURITIES
INC., GOLDMAN SACHS BANK USA, HSBC BANK USA, NATIONAL ASSOCIATION, MORGAN
STANLEY BANK, N.A., ROYAL BANK OF CANADA, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as documentation agents (each, in such capacity, a “Documentation
Agent”) for the Lenders (as hereinafter defined).
The parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Terms


SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” means the Administrative Agent responsible for performing
the functions of the Administrative Agent under this Agreement, which shall be
the Paying Agent, and unless the context otherwise requires, all singular
references to “the Administrative Agent” in this Agreement shall be deemed to
refer to the Paying Agent.
“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 500 Stanton Christiana Rd Ops 2 Floor 3,
Newark, Delaware, 19713, Attention: Amanda Collins, Amanda.Collins@jpmorgan.com,
302-634-4712 (facsimile), or (b) such other account of the Administrative Agent
as is designated in writing from time to time by the Administrative Agent to
Kraft Foods Group and the Lenders for such purpose.
“Advance” means a Pro Rata Advance or a Competitive Bid Advance.
“Agents” means each Administrative Agent, the Paying Agent, each Syndication
Agent, each Documentation Agent and each Joint Bookrunner.
“Alternative Currency” means any lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, unless
such currency is rejected by the applicable Issuing Bank in accordance with
Section 2.21(b).
“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption and the
U.K. Bribery Act 2010.
“Applicable Interest Rate Margin” means (i) as to any Base Rate Advance, the
applicable rate per annum set forth below under the caption “Base Rate Spread”
and (ii) as to any LIBO Rate Advance, the applicable rate per annum set forth
below under the caption “LIBO Rate Spread”, determined by reference to the
higher of (A) the rating of Kraft Foods Group’s long-term senior unsecured Debt
from Standard & Poor’s (or, if there shall be no outstanding rated long-term
senior unsecured Debt of Kraft Foods Group, the long-term company, issuer or
similar rating established by Standard & Poor’s for Kraft Foods Group) and
(B) the rating of Kraft Foods Group’s long-




--------------------------------------------------------------------------------




term senior unsecured Debt from Moody’s (or, if there shall be no outstanding
rated long-term senior unsecured Debt of Kraft Foods Group, the long-term
company, issuer or similar rating established by Moody’s for Kraft Foods Group),
in each case on such date:
Long-Term Senior Unsecured Debt Rating
Base Rate Spread
LIBO Rate Spread
A- or higher by Standard & Poor’s
A3 or higher by Moody’s
0.000%
1.000%
BBB+ by Standard & Poor’s
Baa1 by Moody’s
0.125%
1.125%
BBB by Standard & Poor’s
Baa2 by Moody’s
0.250%
1.250%
BBB- by Standard & Poor’s
Baa3 by Moody’s
0.500%
1.500%
Lower than BBB- by Standard & Poor’s
Lower than Baa3 by Moody’s
0.750%
1.750%



provided that if on any date of determination pursuant to clause (a) or (b)
above (x) a rating is available on such date from only one of Standard & Poor’s
and Moody’s but not the other, the Applicable Interest Rate Margin for purposes
of such clause shall be determined by reference to the then available rating;
(y) no rating is available from either of Standard & Poor’s or Moody’s, the
Applicable Interest Rate Margin shall be determined by reference to the rating
of any other nationally recognized statistical rating organization designated by
Kraft Foods Group and approved in writing by the Required Lenders; and (z) no
rating is available from any of Standard & Poor’s, Moody’s or any other
nationally recognized statistical rating organization designated by Kraft Foods
Group and approved in writing by the Required Lenders, the Applicable Interest
Rate Margin shall be 0.750% as to any Base Rate Advance and 1.750% as to any
LIBO Rate Advance.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance or a Letter of Credit, the office of such Lender
notified by such Lender to the Administrative Agent as its Applicable Lending
Office with respect to such Competitive Bid Advance or Letter of Credit.
“Applicable Unused Line Fee Rate” means a percentage per annum equal to the
percentage set forth below determined by reference to the higher of (i) the
rating of Kraft Foods Group’s long-term senior unsecured Debt from Standard &
Poor’s (or, if there shall be no outstanding rated long-term senior unsecured
Debt of Kraft Foods Group, the long-term company, issuer or similar rating
established by Standard & Poor’s for Kraft Foods Group) and (ii) the rating of
Kraft Foods Group’s long-term senior unsecured Debt from Moody’s (or, if there
shall be no outstanding rated long-term senior unsecured Debt of Kraft Foods
Group, the long-term company, issuer or similar rating established by Moody’s
for Kraft Foods Group), in each case on such date:






--------------------------------------------------------------------------------




Long-Term Senior Unsecured Debt Rating
Applicable Unused Line Fee Rate
A- or higher by Standard & Poor’s
A3 or higher by Moody’s
0.085%
BBB+ by Standard & Poor’s
Baa1 by Moody’s
0.100%
BBB by Standard & Poor’s
Baa2 by Moody’s
0.125%
BBB- by Standard & Poor’s
Baa3 by Moody’s
0.175%
Lower than BBB- by Standard & Poor’s
Lower than Baa3 by Moody’s
0.225%



provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Unused Line Fees Rate shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s , the Applicable Unused Line Fees Rate shall be determined by reference
to the rating of any other nationally recognized statistical rating organization
designated by Kraft Foods Group and approved in writing by the Required Lenders;
and (z) no rating is available from any of Standard & Poor’s, Moody’s or any
other nationally recognized statistical rating organization designated by Kraft
Foods Group and approved in writing by the Required Lenders, the Applicable
Unused Line Fees Rate shall be 0.225%.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.
“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(i)    the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as the Administrative Agent’s prime rate;
(ii)    1/2 of one percent per annum above the Federal Funds Effective Rate; and
(iii)    the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.
“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers” means, collectively, Kraft Foods Group and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.08.
“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.




--------------------------------------------------------------------------------




“Cash Collateralization Date” has the meaning assigned to such term
in Section 2.21(h)(ii).
“Cash Collateralize” has the meaning specified in Section 2.21(h)(i).
“Commission” means the United States Securities and Exchange Commission.
“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto under the column “Commitment”, (ii) if
such Lender has entered into an Assignment and Acceptance, the Dollar amount set
forth for such Lender in the Register maintained by the Administrative Agent,
pursuant to Section 9.07(d), or (iii) if such Lender becomes a Lender pursuant
to a Commitment Increase Amendment, the Dollar amount set forth for such Lender
in such Commitment Increase Amendment, in each case as such amount may be
increased pursuant to Section 2.18 or reduced pursuant to Section 2.10.
“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).
“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.
“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.
“Competitive Bid Reduction” has the meaning specified in Section 2.01.
“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft Foods Group and its Subsidiaries, less
goodwill and other intangible assets and the minority interests of other Persons
in such Subsidiaries, all as determined in accordance with GAAP.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.
“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.
“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed, within two Business Days of the date
required to be funded by it hereunder, to fund (i) any portion of its Advances
or (ii) any portion of its participations in Letters of Credit, (b) notified any
Borrower, the Administrative Agent, any Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after written request by the Administrative Agent or any Issuing
Bank, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund




--------------------------------------------------------------------------------




prospective Advances and participations in outstanding Letters of Credit, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender or
Issuing Bank any other amount required to be paid by it hereunder within three
Business Days of the date when due, or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, in the case
of clauses (a) through (d) unless the subject of a good faith dispute and such
Lender has notified the Administrative Agent in writing of such; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any ownership interest in such Lender or a parent company thereof
or the exercise of control over a Lender or parent company thereof by a
Governmental Authority or instrumentality thereof.
“Designated Subsidiary” means any wholly-owned Subsidiary of Kraft Foods Group
designated for borrowing privileges under this Agreement pursuant to Section
9.08.
“Designated Subsidiary Obligations” has the meaning specified in Section 8.01.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Kraft Foods Group.
“Documentation Agent” has the meaning specified in the preamble.
“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount denominated in an
Alternative Currency, the equivalent amount thereof in Dollars as reasonably
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Kraft Foods Group and the Administrative Agent.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Kraft Foods Group (such approval not to
be unreasonably withheld, delayed or conditioned), which approval shall be
notified to the Administrative Agent; provided, that no Defaulting Lender or
natural person shall be permitted to be an Eligible Assignee.




--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or any of their ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by any Borrower or any of their ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions set forth in
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
rights to property of any Borrower or any of their ERISA Affiliates for failure
to make a required payment to a Plan are satisfied; or (g) the termination of a
Plan by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Kraft Foods Group and the Administrative Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.
“Event of Default” has the meaning specified in Section 6.01.
“Existing Revolving Credit Agreement” means Kraft Foods Group’s US
$3,000,000,000 5-Year Revolving Credit Agreement dated as of May 18, 2012, as
amended, restated, supplemented or otherwise modified in accordance with its
terms.
“Extending Lender” has the meaning specified in Section 2.10(b).
“Extension Date” has the meaning specified in Section 2.10(b).




--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof (without regard to the delayed effective date) or any
amended or successor version that is substantively comparable and, in each case,
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date hereof (or any amended or successor version described
above), and any intergovernmental agreement between the United States and
another jurisdiction implementing the foregoing (or any law, regulation or other
official administrative interpretation implementing such an intergovernmental
agreement).
“FCPA” means the United States Foreign Corrupt Practices Act of 1977.
“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means the fee letter, dated as of May 5, 2014, among Kraft Foods
Group, the Paying Agent and J. P. Morgan Securities LLC.
“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.
“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.
“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America or
any political subdivision or any territory thereof.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guaranty” has the meaning specified in Section 8.01.
“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by the
jurisdiction under the laws of which such Designated Subsidiary is organized,
resident or doing business or any political subdivision thereof.
“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Kraft Foods
Group and a Designated Subsidiary that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, withholding for
United States federal income taxes and United States federal back-up withholding
taxes.
“Increase” has the meaning assigned to such term in Section 2.18(a).
“Increase Amendment” has the meaning assigned to such term in Section 2.18(a).




--------------------------------------------------------------------------------




“Incremental Term Loan” has the meaning assigned to such term in Section
2.18(a).
“Initial Issuing Banks” means the banks listed on the signature pages hereof as
the initial Issuing Banks.
“Initial Lender” has the meaning specified in the preamble.
“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders), two, three or six months or,
if available to all Lenders, twelve months, as such Borrower may select upon
notice received by the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the first day of such Interest
Period; provided, however, that:
(a)    such Borrower may not select any Interest Period that ends after the
Termination Date;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
(c)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.
“Issuing Bank LC Collateral Account” has the meaning assigned to such term
in Section 2.21(h)(ii).
“Issuing Banks” means each Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and Kraft Foods Group so long as
each such Lender expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as an Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register), for so long as such Initial Issuing Bank or Lender, as the case may
be, shall have a Letter of Credit Commitment.
“Joint Bookrunners” means Barclays Bank PLC, Citigroup Global Markets Inc., J.P.
Morgan Securities LLC and RBS Securities Inc.
“Joint Lead Arrangers” means Barclays Bank PLC, Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC and RBS Securities Inc.
“Kraft Foods Group” has the meaning specified in the preamble.
“Lenders” means the Initial Lenders, any New Lender, any Augmenting Lender and
their respective successors and permitted assignees.
“Letter of Credit” means a Letter of Credit issued or to be issued hereunder by
any Issuing Bank.




--------------------------------------------------------------------------------




“Letter of Credit Agreement” has the meaning specified in Section 2.21(b).
“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the Dollar amount set forth opposite such Issuing Bank’s name on Schedule
I hereto under the column “Letter of Credit Commitment” or, if such Issuing Bank
has entered into any Assignment and Acceptance or otherwise modified its Letter
of Credit Commitment in accordance with the definition of “Issuing Bank,” set
forth for such Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.07(d), as such amount may be reduced or increased at
or prior to such time by written agreement among such Issuing Bank, the
Administrative Agent and Kraft Foods Group.
“Letter of Credit Disbursement” means a payment or disbursement made by any
Issuing Bank pursuant to a Letter of Credit.
“Letter of Credit Exposure” means, for any Lender at any time, its ratable
share, based on its Commitment, of the sum of (a) the Dollar Equivalent Amount
of all outstanding Letter of Credit Disbursements that have not been reimbursed
by the applicable Borrower at such time and (b) the aggregate Dollar Equivalent
Amount then available for drawing under all Letters of Credit. For purposes of
computing the Dollar Equivalent Amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Sections 1.04 and 1.05.
“LIBO Rate” means, with respect to any LIBO Rate Advance or Floating Rate Bid
Advance for any Interest Period, an interest rate per annum equal to either:
(a)    the offered rate per annum at which deposits in Dollars appear on Reuters
Screen LIBOR01 (or any successor page) as of 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period, or
(b)    if the LIBO Rate does not appear on Reuters Screen LIBOR01 (or any
successor page), then the LIBO Rate will be determined by taking the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rates per annum at which deposits in
Dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 a.m.
(London time) two Business Days before the first day of such Interest Period for
an amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such Interest
Period and for a period equal to such Interest Period, as determined by the
Administrative Agent, subject, however, to the provisions of Section 2.08;
provided that only the average of such rates shall be provided by the
Administrative Agent to the Borrower.
“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).
“Lien” has the meaning specified in Section 5.02(a).
“Major Subsidiary” means any Subsidiary of Kraft Foods Group (a) more than 50%
of the voting securities of which is owned directly or indirectly by Kraft Foods
Group, (b) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any political subdivision thereof, any country which is a member of the European
Union on the date hereof or any political subdivision thereof, or Switzerland,
Norway or Australia or any of their respective political subdivisions, and (c)
which has at any time total assets (after intercompany eliminations) exceeding
$1,000,000,000.
“Margin Stock” means margin stock, as defined in Regulation U.
“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
$2,400,000,000.




--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“New Lender” has the meaning specified in Section 2.10(b).
“Non-Extending Lender” has the meaning specified in Section 2.10(b).
“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.
“Note” means a Pro Rata Note or a Competitive Bid Note.
“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).
“Notice of Issuance” has the meaning specified in Section 2.21(b).
“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all obligations of Kraft Foods Group and each other Borrower
now or hereafter existing under this Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” has the meaning specified in Section 2.15(b).
“Participant Register” has the meaning specified in Section 9.07(e).
“Patriot Act” has the meaning specified in Section 9.14.
“Paying Agent” has the meaning specified in the preamble.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Post-Maturity Cash Collateralize” has the meaning specified
in Section 2.21(h)(ii).
“Post-Maturity Letter of Credit” has the meaning specified in Section 2.21(b).
“Process Agent” has the meaning specified in Section 9.11(a).




--------------------------------------------------------------------------------




“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).
“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.
“Pro Rata Note” means a promissory note of any Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.
“Reference Banks” means JPMorgan Chase Bank, N.A. and Citibank, N.A.
“Register” has the meaning specified in Section 9.07(d).
“Regulation U” means Regulation U of the Board, as in effect from time to time.
“Required Lenders” means at any time Lenders having Commitments representing
more than 50% of the aggregate Commitments of all Lenders; provided that if the
Commitments have terminated or expired, the Required Lenders shall be determined
based upon the Commitments most recently in effect, giving effect to assignments
at the time of determination; and provided, further that the Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable Issuing Bank of any Letter of Credit denominated in an
Alternative Currency and (d) such additional dates as the Administrative Agent,
Kraft Foods Group or the applicable Issuing Bank shall reasonably determine or
the Required Lenders shall require.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“Sanctioned Person” means any Person listed in any Sanctions related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or any Person
controlled by any such Person.


“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Spot Rate” for a currency means, on any day, the rate at which such currency
may be exchanged into Dollars, as set forth at approximately 11:00 A.M. (London
time), on such date on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent or the applicable Issuing Bank, as the case may be, and
Kraft Foods Group, or, in the absence of such an agreement, such Spot Rate shall
instead be the arithmetic average of the buy and sell spot rates of exchange of
the Administrative Agent or the applicable Issuing Bank, as the case may be, in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 11:00 A.M. (London time), on
such date for the purchase of Dollars for delivery two (2) Business




--------------------------------------------------------------------------------




Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent or the
applicable Issuing Bank may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto.
“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Syndication Agent” has the meaning specified in the preamble.
“Taxes” has the meaning specified in Section 2.15(a).
“Termination Date” means the earlier of (a) May 29, 2019, subject to the
extension thereof pursuant to Section 2.10(b), and (b) the date of termination
in whole of the Commitments pursuant to Section 2.10(a) or 6.02.
“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Kraft Foods Group and its Subsidiaries
(excluding (a) accumulated other comprehensive income or losses, (b) the
cumulative effects of any changes in accounting principles, including the
adoption of “mark-to-market” accounting in respect of pension and other
retirement plans of Kraft Foods Group and its Subsidiaries and (c) any income or
losses recognized in connection with the ongoing application of “mark-to-market”
accounting in respect of such pension and other retirement plans).
“Unreimbursed Amount” has the meaning specified in Section 2.21(e).
“Unused Line Fee” has the meaning specified in Section 2.09(a).
SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”
SECTION 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the most recent financial
statements of Kraft Foods Group as of and for the year ended December 28, 2013,
then such new accounting principle shall not be used in the determination of the
amount associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.
SECTION 1.04    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
SECTION 1.05    Exchange Rates; Currency Equivalents. The Administrative Agent
or the applicable Issuing Bank, as applicable, shall determine the Spot Rate as
of each Revaluation Date to be used for




--------------------------------------------------------------------------------




calculating Dollar Equivalent Amounts for any Letter of Credit denominated in an
Alternative Currency or the Letter of Credit Exposure. Such Spot Rates shall
become effective as of the Revaluation Date and shall be the Spot Rates employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The applicable amount of any currency (other than
Dollars) for purposes of this Agreement and any other agreements, documents or
instruments related hereto shall be the Dollar Equivalent Amount as so
determined by the Administrative Agent or the applicable Issuing Bank, as
applicable.


ARTICLE II


Amounts and Terms of the Advances and Letters of Credit


SECTION 2.01    The Pro Rata Advances.
(a)Obligation To Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until the Termination Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment minus such Lender’s
Letter of Credit Exposure; provided, however, that the aggregate amount of the
Commitments of the Lenders shall be deemed used from time to time to the extent
of the aggregate amount of the Competitive Bid Advances then outstanding and
such deemed use of the aggregate amount of the Commitments shall be allocated
among the Lenders ratably according to their respective Commitments (such deemed
use of the aggregate amount of the Commitments being a “Competitive Bid
Reduction”).
(b)Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $25,000,000 or an integral multiple of
$1,000,000 in excess thereof.
(c)Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment
and subject to this Section 2.01, any Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03
and reborrow under this Section 2.01.
SECTION 2.02    Making the Pro Rata Advances.
(a)Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base Rate Advances, by the Borrower
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of
Pro Rata Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail, email or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested:
(i)date of such Pro Rata Borrowing,
(ii)Type of Advances comprising such Pro Rata Borrowing,
(iii)aggregate amount of such Pro Rata Borrowing, and
(iv)in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance. Notwithstanding anything
herein to the contrary, no Borrower may select LIBO Rate Advances for any Pro
Rata Borrowing if the obligation of the Lenders to make LIBO Rate Advances shall
then be suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.




--------------------------------------------------------------------------------




(b)Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
of such Pro Rata Borrowing. Promptly after receipt of such funds by the
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the relevant Borrower at the address of the Administrative Agent referred to in
Section 9.02.
(c)Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Pro Rata Advance to be made by such Lender as part of such
Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure, is
not made on such date.
(d)Lender’s Ratable Portion. Unless the Administrative Agent shall have received
notice from a Lender prior to 11:00 a.m. (New York City time) on the day of any
Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Pro Rata Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Pro Rata Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent, forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at:
(i)in the case of such Borrower, the interest rate applicable at the time to Pro
Rata Advances comprising such Pro Rata Borrowing in respect of such amount, and
(ii)in the case of such Lender, the Federal Funds Effective Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.
(e)Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.
SECTION 2.03    Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the unpaid principal amount of the Pro Rata
Advances of such Lender then outstanding.
SECTION 2.04    Interest on Pro Rata Advances.
(a)Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing by such Borrower to each Lender from the
date of such Pro Rata Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i)Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (1) the Base
Rate in effect from time to time plus




--------------------------------------------------------------------------------




(2) the Applicable Interest Rate Margin in effect from time to time, payable in
arrears quarterly on the last Business Day of each March, June, September and
December, and on the date such Base Rate Advance shall be Converted or paid in
full either prior to or on the Termination Date.
(ii)LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (y) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full either prior to or on the Termination Date.
(b)Default Interest. If any principal of or interest on any Pro Rata Advance or
any fee or other amount payable by a Borrower hereunder (other than principal of
or interest on any Competitive Bid Advance) is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to (i) in the case of overdue principal of any
Pro Rata Advance, 1% per annum above the rate per annum otherwise required to be
paid on such Pro Rata Advance as provided in Section 2.04(a) or (ii) in the case
of any other amount, 1% per annum plus the rate applicable to Base Rate Advances
as provided in Section 2.04(a)(i).
SECTION 2. 05    Additional Interest on LIBO Rate Advances. Each Borrower shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each LIBO Rate Advance of such Lender to such
Borrower, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the LIBO Rate for the Interest Period for such Advance from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Kraft
Foods Group through the Administrative Agent.
SECTION 2.06    Conversion of Pro Rata Advances.
(d)Conversion upon Absence of Interest Period. If any Borrower (or Kraft Foods
Group on behalf of any other Borrower) shall fail to select the duration of any
Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” the Administrative
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into LIBO Rate Advances with a one month Interest Period.
(e)Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into LIBO Rate Advances be suspended.
(f)Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08(c)
and 2.13, any Borrower may Convert all of its Pro Rata Advances of one Type
constituting the same Pro Rata Borrowing into Advances of the other Type on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
a.m. (New York City time) on the third Business Day prior to the date of the
proposed Conversion; provided, however, that the Conversion of a LIBO Rate
Advance into a Base Rate Advance may be made on, and only on, the last day of an
Interest Period for such LIBO Rate Advance. Each such notice of a Conversion
shall, within the restrictions specified above, specify
(i)the date of such Conversion;




--------------------------------------------------------------------------------




(ii)the Pro Rata Advances to be Converted; and
(iii)if such Conversion is into LIBO Rate Advances, the duration of the Interest
Period for each such Pro Rata Advance.
SECTION 2.07    The Competitive Bid Advances.
(a)Competitive Bid Advances’ Impact on Commitments. Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.07
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in the manner set forth below; provided that,
following the making of each Competitive Bid Borrowing, the aggregate amount of
the Advances and Letter of Credit Exposure then outstanding shall not exceed the
aggregate amount of the Commitments of the Lenders. As provided in Section 2.01,
the aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Competitive Bid
Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.
(b)Notice of Competitive Bid Borrowing. Any Borrower may request a Competitive
Bid Borrowing under this Section 2.07 by delivering to the Administrative Agent,
by email or telecopier, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the following:
(i)date of such proposed Competitive Bid Borrowing;
(ii)aggregate amount of such proposed Competitive Bid Borrowing;
(iii)interest rate basis and day count convention to be offered by the Lenders;
(iv)in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);
(v)interest payment date or dates relating thereto; location of such Borrower’s
account to which funds are to be advanced; and
(vi)other terms (if any) to be applicable to such Competitive Bid Borrowing.
A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(New York City time) (x) at least two Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed
Rate Bid Advances, or (y) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be
Floating Rate Bid Advances. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on such Borrower. The Administrative Agent shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from such Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.
(c)Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by




--------------------------------------------------------------------------------




notifying the Administrative Agent (which shall give prompt notice thereof to
such Borrower), before 9:30 a.m. (New York City time) (A) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Bid Advances, and (B) on the
third Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances; provided that, if the Administrative Agent in its capacity as a Lender
shall, in its sole discretion, elect to make any such offer, it shall notify
such Borrower of such offer at least 30 minutes before the time and on the date
on which notice of such election is to be given by any other Lender to the
Administrative Agent. In such notice, the Lender shall specify the following:
(i)the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);
(ii)the rate or rates of interest therefor; and
(iii)such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.
If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.
(d)Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:
(i)cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or
(ii)accept, in its sole discretion, one or more of the offers made by any Lender
or Lenders pursuant to Section 2.07(c), by giving notice to the Administrative
Agent of the amount of each Competitive Bid Advance (which amount shall be equal
to or greater than the minimum amount, and equal to or less than the maximum
amount, notified to such Borrower by the Administrative Agent on behalf of such
Lender, for such Competitive Bid Advance pursuant to Section 2.07(c) to be made
by each Lender as part of such Competitive Bid Borrowing) and reject any
remaining offers made by Lenders pursuant to Section 2.07(c) by giving the
Administrative Agent notice to that effect. Such Borrower shall accept the
offers made by any Lender or Lenders to make Competitive Bid Advances in order
of the lowest to the highest rates of interest offered by such Lenders. If two
or more Lenders have offered the same interest rate, the amount to be borrowed
at such interest rate will be allocated among such Lenders in proportion to the
maximum amount that each such Lender offered at such interest rate.
If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with this Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.
(e)Competitive Bid Borrowing. If the Borrower proposing such Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:




--------------------------------------------------------------------------------




(i)each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower;
(ii)each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and
(iii)each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.
When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to such Borrower
at the location specified by such Borrower in its Notice of Competitive Bid
Borrowing. Promptly after each Competitive Bid Borrowing, the Administrative
Agent will notify each Lender of the amount of the Competitive Bid Borrowing,
the consequent Competitive Bid Reduction and the dates upon which such
Competitive Bid Reduction commenced and will terminate.
(f)Irrevocable Notice. If the Borrower proposing such Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to Section 2.07(c), such notice of acceptance
shall be irrevocable and binding on such Borrower. Such Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the related
Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.
(g)Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each Competitive
Bid Borrowing shall be in an aggregate amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof and, following the making of each
Competitive Bid Borrowing, the aggregate amount of Advances and Letter of Credit
Exposure then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders. Within the limits and on the conditions set forth in
this Section 2.07, any Borrower may from time to time borrow under this
Section 2.07, prepay pursuant to Section 2.11 or repay pursuant to
Section 2.07(h), and reborrow under this Section 2.07; provided that a
Competitive Bid Borrowing shall not be made within two Business Days of the date
of any other Competitive Bid Borrowing. The indebtedness of any Borrower
resulting from each Competitive Bid Advance made to such Borrower as part of a
Competitive Bid Borrowing shall be evidenced by a separate Competitive Bid Note
of such Borrower payable to the order of the Lender making such Competitive Bid
Advance.
(h)Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to the Administrative Agent
for the account of each Lender that has made a Competitive Bid Advance the then
unpaid principal amount of such Competitive Bid Advance. No Borrower shall have
any right to prepay any principal amount of any Competitive Bid Advance except
on the terms set forth in the Competitive Bid Note evidencing such Competitive
Bid Advance.
(i)Interest on Competitive Bid Advances. Each Borrower that has borrowed through
a Competitive Bid Borrowing shall pay interest on the unpaid principal amount of
each Competitive Bid Advance




--------------------------------------------------------------------------------




from the date of such Competitive Bid Advance to the date the principal amount
of such Competitive Bid Advance is repaid in full, at the rate of interest for
such Competitive Bid Advance and on the interest payment date or dates set forth
in the Competitive Bid Note evidencing such Competitive Bid Advance. If any
principal of or interest on any Competitive Bid Advance payable by a Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, payable in arrears on the date or dates interest is payable on such
Competitive Bid Advance, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on such Competitive Bid Advance
under the terms of the Competitive Bid Note evidencing such Competitive Bid
Advance unless otherwise agreed in such Competitive Bid Note.
SECTION 2.08    LIBO Rate Determination.
(a)Methods to Determine LIBO Rate. The Administrative Agent shall determine the
LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to Kraft Foods Group and the applicable
Borrowers and Lenders of each such LIBO Rate.
(b)Role of Reference Banks. In the event that the LIBO Rate cannot be determined
by the method described in clause (a) of the definition of “LIBO Rate,” each
Reference Bank agrees to furnish to the Administrative Agent timely information
for the purpose of determining the LIBO Rate in accordance with the method
described in clause (b) of the definition thereof. If any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent for the purpose of determining a LIBO Rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. If fewer than two Reference Banks furnish timely
information to the Administrative Agent for determining the LIBO Rate for any
LIBO Rate Advances or Floating Rate Bid Advances, as the case may be, then:
(i)the Administrative Agent shall forthwith notify Kraft Foods Group and the
Lenders that the interest rate cannot be determined for such LIBO Rate Advance
or Floating Rate Bid Advances, as the case may be;
(ii)with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by the Borrower or be
automatically Converted into a Base Rate Advance; and
(iii)the obligation of the Lenders to make LIBO Rate Advances or Floating Rate
Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended until the Administrative Agent shall notify Kraft Foods Group and the
Lenders that the circumstances causing such suspension no longer exist.
The Administrative Agent shall give prompt notice to Kraft Foods Group and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.04(a)(i) or (ii) and the rate, if any, furnished by
each Reference Bank for the purpose of determining the interest rate under
Section 2.04(a)(ii) or the applicable LIBO Rate.
(c)Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify the Administrative Agent that (i) they are unable to
obtain matching deposits in the London interbank market at or about 11:00 a.m.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective LIBO Rate Advances as a part of such
Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify Kraft Foods Group and the Lenders, whereupon (A) the Borrower of such
LIBO Rate Advances will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert Base
Rate Advances into, LIBO Rate Advances shall be suspended until the
Administrative Agent shall




--------------------------------------------------------------------------------




notify Kraft Foods Group and the Lenders that the circumstances causing such
suspension no longer exist. In the case of clause (ii) above, each such Lender
shall certify its cost of funds for each Interest Period to the Administrative
Agent and Kraft Foods Group as soon as practicable but in any event not later
than 10 Business Days after the last day of such Interest Period.
SECTION 2. 09 Fees.
(a)Unused Line Fee. Kraft Foods Group agrees to pay to the Administrative Agent
for the account of each Lender an unused line fee (the “Unused Line Fee”) on the
aggregate amount of such Lender’s undrawn Commitment (without giving effect to
any Competitive Bid Reduction) from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at the Applicable Unused Line Fee Rate, in each case payable on
the last Business Day of each March, June, September and December until the
Termination Date and on the Termination Date.
(b)Other Fees. Kraft Foods Group shall pay to the Administrative Agent for its
own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Kraft Foods Group and the Administrative Agent or the Joint Lead
Arrangers.
(c)Letter of Credit Fees, Etc.
(i) Kraft Foods Group shall pay to the Administrative Agent for the account of
each Lender (including each Issuing Bank) a fee, payable in arrears quarterly on
the last Business Day of each March, June, September and December, commencing
June 30, 2014, and on the Termination Date, on such Lender’s ratable share
(based on its Commitment) of the average daily amount of the aggregate Letter of
Credit Exposures during such quarter at a rate per annum equal to the Applicable
Interest Rate Margin for LIBO Rate Advances. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.04.
(ii) Kraft Foods Group shall pay to each Issuing Bank, for its own account a
fronting fee, payable in arrears quarterly on the last Business Day of each
March, June, September and December, commencing June 30, 2014, and on the
Termination Date, on the Dollar Equivalent Amount of the average daily amount of
Letters of Credit issued by such Issuing Bank at the rate of 0.125 % per annum
or such other rate as may be agreed by Kraft Foods Group and such Issuing Bank.
(iii) Kraft Foods Group shall pay to each Issuing Bank, for its own account a
Letter of Credit fee with respect to each Post-Maturity Letter of Credit during
the period from the Termination Date to but excluding the date on which such
Post-Maturity Letter of Credit expires, at a rate and payable on such dates
during such period as the applicable Issuing Bank and Kraft Foods Group shall
reasonably agree upon at the time of issuance of such Post-Maturity Letter of
Credit. This Section 2.09(c)(iii) shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.
SECTION 2. 10     Optional Termination or Reduction of Commitments and Extension
of Termination Date. (a) Optional Termination or Reduction of Commitments. Kraft
Foods Group shall have the right, upon at least three Business Days’ notice to
the Paying Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of no less than $25,000,000
or the remaining balance if less than $25,000,000; and provided further that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the aggregate principal amount of the Competitive Bid
Advances and Letter of Credit Exposures then outstanding.
(b)Extension of Termination Date. (i) At least 30 days but not more than 45 days
prior to each anniversary of the Effective Date (any such applicable anniversary
of the Effective Date, the “Extension Date”), Kraft Foods Group, by written
notice to the Paying Agent, may request that each Lender extend the Termination




--------------------------------------------------------------------------------




Date for such Lender’s Commitment for an additional one or two year period as
set forth in such notice from the Borrower.
(ii)The Paying Agent shall promptly notify each Lender of such request and each
Lender shall then, in its sole discretion, notify Kraft Foods Group and the
Paying Agent in writing no later than 20 days prior to the Extension Date
whether such Lender will consent to the extension (each such Lender consenting
to the extension, an “Extending Lender”). The failure of any Lender to notify
the Paying Agent of its intent to consent to any extension shall be deemed a
rejection by such Lender.
(iii)Subject to satisfaction of the conditions in Section 3.03(a) and (b) as of
the Extension Date, the Termination Date in effect at such time shall be
extended for an additional one or two year period as requested; provided,
however, that (A) no such extension shall be effective (1) unless the Required
Lenders agree thereto and (2) as to any Lender that does not agree to such
extension (any such Lender, a “Non-Extending Lender”), and (B) the Termination
Date following any such extension shall not be a date that is more than five (5)
years after the applicable Extension Date.
(iv)To the extent that there are Non-Extending Lenders, the Paying Agent shall
promptly so notify the Extending Lenders, and each Extending Lender may, in its
sole discretion, give written notice to Kraft Foods Group and the Paying Agent
no later than 15 days prior to the Extension Date of the amount of the
Commitments of the Non-Extending Lenders that it is willing to assume.
(v)Kraft Foods Group shall be permitted to require that any Non-Extending Lender
assign its Commitments to an Extending Lender or to replace any Lender that is a
Non-Extending Lender with a replacement financial institution or other entity
(each, a “New Lender”); provided that (A) the New Lender shall purchase, at par,
all Advances and other amounts owing to such replaced Lender on or prior to the
date of replacement, (B) the Borrower shall be liable to such replaced Lender
under Section 9.04(b) if any LIBO Rate Advance or Floating Rate Bid Advance
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (C) the replaced Lender shall be obligated
to assign its Commitment, Advances and Letter of Credit Exposure to the
applicable replacement Lender or Lenders in accordance with the provisions of
Section 9.07 (provided that Kraft Foods Group shall be obligated to pay the
processing and recordation fee referred to therein), (D) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.12 or 2.15(a), as the case may be and
(E) any such replacement shall not be deemed to be a waiver of any rights that
Kraft Foods Group, the Borrower, the Paying Agent or any other Lender shall have
against the replaced Lender.
(vi)If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Commitments of the Non-Extending
Lenders, Kraft Foods Group and the Paying Agent shall allocate the Commitments
of the Non-Extending Lenders among them.
(vii)If any financial institution or other entity becomes a New Lender or any
Extending Lender’s Commitment is increased pursuant to this Section 2.10(b), (x)
Pro Rata Advances made on or after the applicable Extension Date shall be made
in accordance with the pro rata provisions of Section 2.01 based on the
respective Commitments in effect on and after the applicable Extension Date and
(y) if, on the date of such joinder or increase, there are any Pro Rata Advances
outstanding, such Pro Rata Advances shall on or prior to such date be prepaid
from the proceeds of new Pro Rata Advances made hereunder (reflecting such
additional Lender or increase), which prepayment shall be accompanied by accrued
interest on the Pro Rata Advances being prepaid and any costs incurred by any
Lender in accordance with Section 9.04(b).
(viii)In connection herewith, the Paying Agent shall enter in the Register (A)
the names of any New Lenders, (B) the respective allocations of any Extending
Lenders and New Lenders effective as of each Extension Date and (C) the
Termination Date applicable to each Lender.




--------------------------------------------------------------------------------




SECTION 2.11    Optional Prepayments of Pro Rata Advances. Each Borrower may, in
the case of any LIBO Rate Advance, upon at least three Business Days’ notice to
the Administrative Agent or, in the case of any Base Rate Advance, upon notice
given to the Administrative Agent not later than 9:00 a.m. (New York City time)
on the date of the proposed prepayment, in each case stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding principal amount of the Pro Rata
Advances comprising part of the same Pro Rata Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of no less than $25,000,000 or the
remaining balance if less than $25,000,000 and (y) in the event of any such
prepayment of a LIBO Rate Advance, such Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(b).
SECTION 2.12    Increased Costs.
(a)Costs from Change in Law or Authorities. If, due to either (i) the
introduction after the date hereof of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, application or administration of any law or regulation or (ii)
the compliance with any guideline or request promulgated after the date hereof
from any Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining LIBO Rate Advances or Floating Rate Bid Advances or
participating in any Letter of Credit (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) taxes referred to in Section
2.15(a)(i), (ii), (iii), (iv) or (v)), then the Borrower of the affected
Advances or Letter of Credit shall within twenty (20) Business Days after
receipt by the Borrower of demand by such Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender be otherwise disadvantageous to such Lender. A certificate as to the
amount of such increased cost, submitted to Kraft Foods Group, such Borrower and
the Administrative Agent by such Lender shall be conclusive and binding upon all
parties hereto for all purposes, absent manifest error.
(b)Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any Governmental
Authority charged with the administration thereof, imposes, modifies or deems
applicable any capital adequacy, liquidity or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender or its parent company allocates capital resources to its Commitments,
including its obligations hereunder) and as a result thereof, in the
determination of such Lender, the rate of return on such Lender’s or its parent
company’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Kraft Foods
Group shall pay to such Lender within twenty (20) Business Days after receipt by
Kraft Foods Group of demand by such Lender (with a copy of such demand to the
Administrative Agent), such additional amount or amounts as shall compensate
such Lender for such reduction in rate of return. A certificate of such Lender
as to any such additional amount or amounts shall be conclusive and binding for
all purposes, absent manifest error. Except as provided below, in determining
any such amount or amounts each Lender may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, each Lender shall take all
reasonable actions to avoid the imposition of, or reduce the amounts of, such
increased costs, provided that such actions, in the reasonable judgment of such
Lender will not be otherwise disadvantageous to such Lender and, to the extent
possible, each Lender will calculate such increased costs based upon the capital
requirements for its Advances and unused Commitment hereunder and not upon the
average or general capital requirements imposed upon such Lender.




--------------------------------------------------------------------------------




(c)Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.
(d)Requests for Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs or reductions if such Lender fails to notify such Borrower
within 180 days after it obtains actual knowledge (or, in the exercise of
ordinary due diligence, should have obtained actual knowledge) and such Lender
shall only be entitled to receive such compensation for any losses incurred by
it or amounts to which it would otherwise be entitled from and after the date
180 days prior to the date such Lender provided notice thereof to such Borrower
of the circumstances giving rise to such increased costs or reductions and of
such Lender’s claim for compensation therefor.
SECTION 2.13    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in, or in the interpretation of, any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make LIBO Rate Advances
or Floating Rate Bid Advances or to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, (a) each LIBO Rate Advance or Floating Rate Bid
Advances, as the case may be, of such Lender will automatically, upon such
demand, be Converted into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.04(a)(i), as the case may be, and (b) the
obligation of the Lenders to make LIBO Rate Advances or Floating Rate Bid
Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended, in each case, until the Administrative Agent shall notify Kraft Foods
Group and the Lenders that the circumstances causing such suspension no longer
exist, in each case, subject to Section 9.04(b) hereof; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make LIBO Rate Advances or Floating Rate
Bid Advances or to continue to fund or maintain LIBO Rate Advances or Floating
Rate Bid Advances, as the case may be, and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.
SECTION 2.14    Payments and Computations.
(a)Time and Distribution of Payments. Kraft Foods Group and each Borrower shall
make each payment hereunder, without condition or deduction for any set-off,
counterclaim, defense or recoupment, not later than 11:00 a.m. (New York City
time) on the day when due to the Administrative Agent at the Administrative
Agent Account in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or Unused Line Fees ratably (other than amounts payable
pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the accounts
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. From and after the effective date of an Assignment
and Acceptance pursuant to Section 9.07, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(b)Computation of Interest and Fees. All computations of interest based on the
Administrative Agent’s prime rate shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the LIBO Rate or the Federal Funds Effective Rate and of
Unused




--------------------------------------------------------------------------------




Line Fees shall be made by the Administrative Agent, and all computations of
interest pursuant to Section 2.05 shall be made by the applicable Lender, on the
basis of a year of 360 days. All computations of interest in respect of
Competitive Bid Advances shall be made by the Administrative Agent on the basis
of a year of 360 days in the case of Floating Rate Bid Advances and on the basis
of a year of 365 or 366 days in the case of Fixed Rate Bid Advances, as
specified in the applicable Notice of Competitive Bid Notice. Computations of
interest or Unused Line Fees shall in each case be made for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or Unused Line Fees are payable. Each
determination by the Administrative Agent (or, in the case of Section 2.05 by a
Lender), of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(c)Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Unused Line Fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.
(d)Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the Federal Funds
Effective Rate.
SECTION 2.15     Taxes.
(a)Any and all payments by each Borrower hereunder or under any Note shall be
made, in accordance with Section 2.14, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest, additions to
taxes and expenses) with respect thereto, excluding, (i) in the case of each
Lender and the Administrative Agent, taxes imposed on its net income, franchise
taxes and branch profits taxes imposed on it, in each case, as a result of such
Lender or the Administrative Agent (as the case may be) being organized under
the laws of the taxing jurisdiction, (ii) in the case of each Lender, taxes
imposed on its net income, franchise taxes and branch profits taxes imposed on
it, in each case, as a result of such Lender having its Applicable Lending
Office in the taxing jurisdiction, (iii) in the case of each Lender and the
Administrative Agent, taxes imposed on its net income, franchise taxes and
branch profits taxes imposed on it, and any tax imposed by means of withholding,
in each case, to the extent such tax is imposed solely as a result of a present
or former connection (other than a connection arising from such Lender or the
Administrative Agent having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to this
Agreement or a Note) between the Lender or the Administrative Agent, as the case
may be, and the taxing jurisdiction, (iv) in the case of each Lender and the
Administrative Agent, any taxes imposed pursuant to FATCA, and (v) in the case
of each Lender and the Administrative Agent, any Home Jurisdiction U.S.
Withholding Tax to the extent that such tax is imposed with respect to any
payments pursuant to any law in effect at the time such Lender becomes a party
hereto (or changes its Applicable Lending Office), except (A) to the extent of
the additional amounts in respect of such taxes under this Section 2.15 to which
such Lender’s assignor (if any) or such Lender’s prior Applicable Lending Office
(if any) was entitled, immediately prior to such assignment or change in its
Applicable Lending Office or (B) if such Lender becomes a party hereto pursuant
to an Assignment and Acceptance upon the demand of Kraft Foods Group (all such
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments by each Borrower hereunder or under any Note, other than
taxes referred to in this Section 2.15(a)(i), (ii), (iii), (iv) or (v), are
referred to herein as “Taxes”). If any applicable withholding agent shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any




--------------------------------------------------------------------------------




Lender or the Administrative Agent, (i) the sum payable by the applicable
Borrower shall be increased as may be necessary so that after all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15) have been made, such Lender or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable withholding agent shall make
such deductions and (iii) the applicable withholding agent shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
(b)In addition, each Borrower or Kraft Foods Group shall pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, irrecoverable value-added tax or similar levies (other than Taxes, or
taxes referred to in Section 2.15(a)(i) to (iv)) that arise from any payment
made hereunder or from the execution, delivery or registration of, performing
under, or otherwise with respect to, this Agreement or a Note other than any
such taxes imposed by reason of an Assignment and Acceptance (hereinafter
referred to as “Other Taxes”).
(c)Each Borrower shall indemnify each Lender and the Administrative Agent for
and hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) payable by such Lender or the Administrative
Agent (as the case may be), and any liability (including penalties, interest,
additions to taxes and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be), makes written demand
therefor; provided, that if an applicable Lender or the Administrative Agent (as
the case may be) fails to provide notice to the Borrower of the imposition of
any Taxes or Other Taxes within sixty (60) days following the actual receipt of
written notice from the applicable Governmental Authority of the imposition of
such Taxes or Other Taxes, there will be no obligation for the Borrower to make
a payment to such Lender or the Administrative Agent (as the case may be)
pursuant to this Section 2.15(c) in respect of any related penalties, interest,
additions to taxes and reasonable expenses attributable to the period beginning
after such 60th day and ending ten days after the Borrower receives notice from
the Lender or the Administrative Agent. The Borrower will not have an obligation
to make a payment to an applicable Lender or the Administrative Agent (as the
case may be) pursuant to this Section 2.15(c) in respect of any portion of any
penalties, interest, additions to taxes and reasonable expenses that are found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender or the
Administrative Agent (as the case may be).
(d)As soon as practicable after the date of any payment of Taxes or Other Taxes,
each Borrower and Kraft Foods Group shall furnish to the Administrative Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Kraft Foods Group and
each applicable Borrower with any form or certificate that is required by any
United States federal taxing authority to certify such Lender’s entitlement to
any applicable exemption from or reduction in, Home Jurisdiction U.S.
Withholding Tax in respect of any payments hereunder or under any Note
(including, if applicable, two original Internal Revenue Service Forms W-9,
W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service or to the extent a Non-U.S. Lender is
not the beneficial owner (for example, where the Non-U.S. Lender is a
partnership or a participating Lender that transfers its beneficial ownership
through a participation), two original Internal Revenue Service Form W-8IMY,
accompanied by any applicable certification documents from each beneficial
owner) and any other documentation reasonably requested by Kraft Foods Group,
the applicable Borrower or the Administrative Agent. Thereafter, each such
Lender shall provide additional forms or certificates (i) to the extent a form
or certificate previously provided has become inaccurate or invalid or has
otherwise ceased to be effective or (ii) as requested in writing by Kraft Foods
Group or the Administrative Agent or such Borrower or, if such Lender no longer
qualifies for the applicable exemption from or reduction in, Home Jurisdiction
U.S. Withholding Tax, promptly notify the Administrative Agent and Kraft




--------------------------------------------------------------------------------




Foods Group or such Borrower of its inability to do so. Unless such Borrower,
Kraft Foods Group and the Administrative Agent have received forms or other
documents from each Lender satisfactory to them indicating that payments
hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, such Borrower, Kraft Foods Group or
the Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate in the case of payments to or for such Lender and such
Borrower or Kraft Foods Group shall pay additional amounts to the extent
required by paragraph (a) of this Section 2.15 (subject to the exceptions
contained in this Section 2.15).
(f)If a payment made to a Lender hereunder or under any Note would be subject to
U.S. Federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender and on the date of
the Assignment and Acceptance pursuant to which it becomes a Lender in the case
of each other Lender, provide each of the Administrative Agent, Kraft Foods
Group and each applicable Borrower, such documentation prescribed by applicable
law (including, if applicable, Internal Revenue Service Forms W-8BEN or
W-8BEN-E) and such additional documentation reasonably requested by the
Administrative Agent, Kraft Foods Group or the applicable Borrower as may be
necessary for the Administrative Agent, Kraft Foods Group or the applicable
Borrower to comply with their obligations under FATCA and to determine whether
such Lender has complied with such Lender’s obligations under FATCA and the
amount, if any, to deduct and withhold from such payment. Thereafter, each such
Lender shall provide additional documentation (i) to the extent documentation
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as reasonably requested by the Administrative Agent, Kraft
Foods Group or the applicable Borrower. Solely for purposes of this paragraph
(f), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)In the event that a Designated Subsidiary is a Foreign Subsidiary of Kraft
Foods Group, each Lender shall promptly complete and deliver to such Borrower
and the Administrative Agent, or, at their request, to the applicable taxing
authority, so long as such Lender is legally eligible to do so, any certificate
or form reasonably requested in writing by such Borrower or the Administrative
Agent and required by applicable law in order to secure any applicable exemption
from, or reduction in the rate of, deduction or withholding of the applicable
Home Jurisdiction Non-U.S. Withholding Taxes for which such Borrower is required
to pay additional amounts pursuant to this Section 2.15.
(h)Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.
(i)No additional amounts will be payable pursuant to this Section 2.15 with
respect to any Tax to the extent such Tax would not have been payable had the
Lender fulfilled its obligations under paragraph (e), (f) or (g) of this Section
2.15 as applicable.
(j)If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of Taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.15, the amount of such refund or credit
(together with any interest received thereon and reduced by reasonable
out-of-pocket costs incurred in obtaining such refund or credit and by any
applicable taxes) promptly shall be paid to the applicable Borrower to the
extent payment has been made in full by such Borrower pursuant to this
Section 2.15.




--------------------------------------------------------------------------------




(k)For purposes of this Section 2,15, the term “Lender” includes any Issuing
Bank.
SECTION 2.16      Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Pro Rata Advances owing to it (other
than pursuant to Section 2.12, 2.15 or 9.04(b) or (c)) or funded participations
in Letter of Credit Disbursements in excess of its ratable share of payments on
account of the Pro Rata Advances or participations in Letter of Credit
Disbursements obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Pro Rata Advances and
participations in Letter of Credit Disbursements made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
SECTION 2.17 Evidence of Debt.
(a)Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Pro Rata Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
Pro Rata Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Pro Rata Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Pro Rata Note payable to the order of such Lender in a principal amount
up to the Commitment of such Lender.
(b)Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:
(i)the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;
(ii)the terms of each Assignment and Acceptance delivered to and accepted by it;
(iii)the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Termination Date
applicable thereto; and
(iv)the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.
(c)Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.




--------------------------------------------------------------------------------




SECTION 2.18    Commitment Increases.
(a)Kraft Foods Group may from time to time (but not more than three times in any
calendar year), by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders and each Issuing Bank), executed
by Kraft Foods Group and one or more financial institutions (any such financial
institution referred to in this Section 2.18 being called an “Augmenting
Lender”), which may include any Lender, cause new Commitments or one or more
tranches of term loans (each an “Incremental Term Loan”) to be extended by the
Augmenting Lenders or cause the existing Commitments of the Augmenting Lenders
to be increased, as the case may be (the aggregate amount of such increase for
all Augmenting Lenders on any single occasion being referred to as a “Commitment
Increase”; and any Commitment Increase or issuance of incremental term loans on
any single occasion, each, an “ Increase”), in an amount for each Augmenting
Lender set forth in such notice; provided that (i) the amount of each Increase
shall be not less than $25,000,000, except to the extent necessary to utilize
the remaining unused amount of increase permitted under this Section 2.18(a),
and (ii) the aggregate amount of the Increases shall not exceed $1,000,000,000.
Each Augmenting Lender (if not then a Lender) shall be subject to the approval
of the Administrative Agent and, in the case of a Commitment Increase, each
Issuing Bank (which approval shall not be unreasonably withheld or delayed) and
shall not be subject to the approval of any other Lenders, and Kraft Foods Group
and each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence the Commitment or
Incremental Term Loans of such Augmenting Lender and/or its status as a Lender
hereunder (such documentation in respect of any Increase together with the
notice of such Increase being referred to collectively as the “Increase
Amendment” in respect of such Increase). The Increase Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.18.
(b)Upon each Commitment Increase pursuant to this Section 2.18, if, on the date
of such Commitment Increase, there are any Pro Rata Advances outstanding, such
Pro Rata Advances shall on or prior to the effectiveness of such Commitment
Increase be prepaid from the proceeds of new Pro Rata Advances made hereunder
(reflecting such Commitment Increase), which prepayment shall be accompanied by
accrued interest on the Pro Rata Advances being prepaid and any costs incurred
by any Lender in accordance with Section 9.04(b). The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.
(c)Increases and new Commitments created pursuant to this Section 2.18 shall
become effective on the date specified in the notice delivered by Kraft Foods
Group pursuant to the first sentence of paragraph (a) above or on such other
date as shall be agreed upon by Kraft Foods Group, the Administrative Agent and
the applicable Augmenting Lenders.
(d)Notwithstanding the foregoing, no Increase or addition of an Augmenting
Lender shall become effective under this Section 2.18 unless on the date of such
increase, the conditions set forth in Section 3.03 shall be satisfied as of such
date (as though the effectiveness of such Increase were a Borrowing) and the
Administrative Agent shall have received a certificate of Kraft Foods Group to
that effect dated such date.
(e)The Incremental Term Loans (a) shall rank pari passu in right of payment with
the Advances, and (b) shall have identical terms as the Advances; provided that
(i) the Incremental Term Loans may mature and amortize differently than the
Advances, and the terms and conditions applicable to any tranche of Incremental
Term Loans maturing after the Maturity Date may provide for material additional
or different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Advances.
SECTION 2.19     Use of Proceeds. The proceeds of the Advances and Letters of
Credit shall be available (and each Borrower agrees that it shall use such
proceeds) for general corporate purposes of Kraft Foods Group and its
Subsidiaries.




--------------------------------------------------------------------------------




SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:
(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a);
(b)the Commitment, Advances and Letter of Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or modification of this Agreement pursuant to Section 9.01); provided
that any amendment, waiver or modification requiring the consent of all Lenders
or each affected Lender shall require the consent of such Defaulting Lender;
(c)if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:
(i)all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective ratable shares (based upon Commitments) but only to the extent that
(x) the sum of all non-Defaulting Lenders’ unpaid principal amount of
Advances plus such Defaulting Lender’s Letter of Credit Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments (minus such non-Defaulting
Lenders’ Letter of Credit Exposure) as in effect at the time of such
reallocation and (y) the conditions set forth in Section 3.03 are satisfied at
such time; provided, that the respective allocations of each non-Defaulting
Lender shall not exceed such non-Defaulting Lender’s Commitment;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure in an amount equal to the aggregate amount of
the unreallocated obligations of such Defaulting Lender in accordance with the
procedures set forth in Section 2.21(h)(i) for so long as such Letter of Credit
Exposure is outstanding; provided that neither any such reallocation (partial or
otherwise) described in clause (i) above or this clause (ii), nor any payment by
a non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Borrower, the Administrative Agent, the Issuing Banks or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a non-Defaulting Lender;
(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to clause (ii) above, the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant
to Section 2.09(c) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;
(iv)if the Letter of Credit Exposures of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.09(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ ratable shares (based upon Commitments); and
(v)if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Banks or any other Lender hereunder, all fees that otherwise would have
been payable to such Defaulting Lender under Section 2.09(a) (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such Letter of Credit Exposure) and Letter of Credit participation fees
payable under Section 2.09(c)(i) with respect to such Defaulting Lender’s Letter
of Credit Exposure shall be payable to the Issuing Banks, ratably based on the
portion of such Letter of Credit Exposure attributable to Letters of Credit
issued by each Issuing Bank, until and to the extent that such Letter of Credit
Exposure is reallocated and/or cash collateralized pursuant to clause
(i) or (ii) above; and




--------------------------------------------------------------------------------




(d)so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Letter of Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(c)(ii), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).
In the event that each of the Administrative Agent, each Issuing Bank and Kraft
Foods Group agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then such Lender shall
purchase at par such of the Pro Rata Advances of the other Lenders and the
Letter of Credit Exposures of the Lenders shall be adjusted to reflect such
Lender’s Letter of Credit Commitment as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Pro Rata Advances and
Letter of Credit Exposure in accordance with its pro rata portion of the total
Commitments and clauses (a) and (b) above shall cease to apply.
SECTION 2.21 Issuance of, and Drawings and Reimbursement Under, Letters of
Credit.
(a)[Reserved]
(b)Request for Issuance. Letters of Credit denominated in Dollars or in one or
more Alternative Currencies may be issued hereunder in a Dollar Equivalent
Amount that does not at the time of the issuance of such Letter of Credit exceed
the aggregate Commitments minus the sum of the aggregate outstanding Advances
and Letter of Credit Exposures of the Lenders at such time, provided that (A) no
Issuing Bank shall be required at any time to issue a Letter of Credit that
would result in (x) the aggregate Letter of Credit Exposures exceeding
$300,000,000, or (y) the aggregate Letter of Credit Exposure in respect of
Letters of Credit issued by such Issuing Bank exceeding such Issuing Bank’s
Letter of Credit Commitment and (B) to the extent Barclays Bank PLC is an
Issuing Bank, Barclays Bank PLC shall only be obligated to issue standby Letters
of Credit. Each Letter of Credit shall be issued upon notice, given not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed issuance of such Letter of Credit, by the applicable Borrower to
the Administrative Agent and any Issuing Bank. Each such notice by any Borrower
of issuance of a Letter of Credit (a “Notice of Issuance”) shall be in writing
in substantially the form of Exhibit G attached hereto, specifying therein the
requested (i) date of such issuance (which shall be a Business Day), (ii) face
amount of such Letter of Credit (which must be in Dollars or an Alternative
Currency), (iii) expiration date of such Letter of Credit (which shall be on or
prior to the earlier of (A) the date one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five Business
Days prior to the Termination Date; provided that any Letter of Credit may
contain customary automatic renewal provisions agreed upon by the applicable
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
twelve (12) months (but not to a date later than the date that is five Business
Days prior to the Termination Date, unless otherwise permitted pursuant to the
immediately succeeding proviso), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary and the Borrower in advance of any such renewal;
provided, further that, with the prior consent of the applicable Issuing Bank,
in its sole discretion, a Letter of Credit may be extended beyond the fifth
Business Day prior to the Termination Date (each such Letter of Credit with an
expiration date that is later than five Business Days prior to the Termination
Date, a “Post-Maturity Letter of Credit”) so long as the Borrower shall
Post-Maturity Cash Collateralize in accordance with Section 2.21(h)(ii) any
Post-Maturity Letter of Credit); provided, further that no Letter of Credit may
expire after the date that is five Business Days prior to the Termination Date
in respect of any Non-Extending Lenders under Section 2.10(b) if, after giving
effect to the issuance of such Letter of Credit, the aggregate Commitments of
the Extending Lenders (including any New Lenders) for the period following such
Termination Date would be less than the Letter of Credit Exposure following such
Termination Date), (iv) name and address of the beneficiary of such Letter of
Credit and (v) form of such Letter of Credit, and shall be accompanied by such
application and agreement for Letter of Credit as such Issuing Bank may specify
to the applicable Borrower for use in connection with such requested Letter of
Credit (including, in connection with the issuance of a Post-Maturity Letter of
Credit or the renewal of a Letter of




--------------------------------------------------------------------------------




Credit, such that, after giving effect to such renewal, such Letter of Credit
becomes a Post-Maturity Letter of Credit, such documentation, including a
reimbursement agreement, as such Issuing Bank may reasonably require in
connection with such issuance or renewal) (a “Letter of Credit Agreement”). Upon
receipt of a Notice of Issuance, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of the amount of such Lender’s Letter of
Credit Exposure in respect of such Letter of Credit. If the requested form of
such Letter of Credit is acceptable to such Issuing Bank in its sole discretion,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the applicable Borrower
at its office referred to in Section 9.02 or as otherwise agreed with the
applicable Borrower in connection with such issuance. Notwithstanding anything
to the contrary set forth in this Credit Agreement, a Letter of Credit issued
hereunder may contain a statement to the effect that such Letter of Credit is
issued for the account of any Subsidiary of Kraft Foods Group; provided, that
notwithstanding such statement, the applicable Borrower shall be the actual
account party for all purposes of this Credit Agreement for such Letter of
Credit and such statement shall not affect the applicable Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern. A Borrower may from time to time request that Letters of Credit be
issued in Dollars or any Alternative Currency. Any request for a Letter of
Credit in an Alternative Currency shall be made to the Administrative Agent not
later than twenty (20) Business Days (or such other date as may be agreed by the
Administrative Agent and the applicable Issuing Banks, in their sole discretion)
prior to the date of the desired issuance of a Letter of Credit denominated in
the requested currency. The Administrative Agent shall promptly notify each
Issuing Bank thereof. Each Issuing Bank shall confirm to the Administrative
Agent not later than ten (10) Business Days (or such other date as may be agreed
by the Administrative Agent and the applicable Issuing Banks, in their sole
discretion) after receipt of such request that it can issue a Letter of Credit
in the requested Alternative Currency (it being understood that no Issuing Bank
shall be required to issue a Letter of Credit in the event that such issuance
would or could reasonably be expected to breach, violate or otherwise be
inconsistent with any internal policy, law or regulation to which such Issuing
Bank is, or would be upon issuance of such Letter of Credit, subject, or if the
Alternative Currency is not available to such Issuing Bank). Any failure by an
Issuing Bank to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a denial by such Issuing Bank to issue
Letters of Credit in the requested currency. If one or more Issuing Banks
confirms the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower. If no Issuing Bank is able to
issue a Letter of Credit in an additional currency under this Section 2.21(b),
the Administrative Agent shall promptly notify the applicable Borrower.
(c)Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the Dollar Equivalent Amount of the aggregate face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the Dollar Equivalent Amount thereof shall have changed), it being
understood that such Issuing Bank shall not be obligated to effect any issuance,
renewal, extension or amendment resulting in an increase in the aggregate Dollar
Equivalent Amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any Letter of Credit Disbursement, the date and the Dollar Equivalent
Amount of such Letter of Credit Disbursement, (iii) on any Business Day on which
a Borrower fails to reimburse a Letter of Credit Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
Dollar Equivalent Amount of such Letter of Credit Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(d)Participations in Letters of Credit. Except as otherwise described in Section
2.21(h)(ii) in connection with Letters of Credit issued or extended on or after
the Cash Collateralization Date, upon the issuance of a Letter of Credit by any
Issuing Bank under Section 2.21(b), such Issuing Bank shall be deemed, without
further action by any party hereto, to have sold to each Lender, and each Lender
shall be deemed, without further action by any party hereto, to have purchased
from such Issuing Bank, a participation in such Letter of Credit in the amount




--------------------------------------------------------------------------------




for each Lender equal to such Lender’s ratable share (based on its Commitment)
of the amount available to be drawn under such Letter of Credit, effective upon
the issuance of such Letter of Credit. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstances whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments.
(e)Drawings Under Letters of Credit; Reimbursement; Interim Interest. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall promptly notify the applicable Borrower
and each other Lender as to the Dollar Equivalent Amount to be paid as a result
of such demand or drawing and the payment date. The applicable Borrower shall be
irrevocably and unconditionally obligated to reimburse the Issuing Bank, by no
later than 12:00 P.M. (New York City time) on the Business Day immediately
following the Business Day that such Borrower receives notice of such drawing,
in the applicable currency for any amounts paid by the Issuing Bank upon any
drawing under any Letter of Credit, without presentment, demand, protest or
other formalities of any kind; provided that such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance
with Section 2.02 that such payment be financed with a Base Rate Advance in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Advance. If the applicable Borrower fails to make such reimbursement payment
when due, the Administrative Agent shall notify each Lender of the applicable
Letter of Credit Disbursement, the payment then due from such Borrower in
respect thereof (the “Unreimbursed Amount”) and the Dollar Equivalent Amount of
such Lender’s ratable share thereof (based on its Commitment). Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent the Dollar Equivalent Amount of its ratable share (based on its
Commitment) of the Unreimbursed Amount, in the same manner as provided
in Section 2.02 with respect to Advances made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders in Dollars or, if requested
by such Issuing Bank, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank at such time on the basis of the Spot Rate (determined as of such
funding date) for the purchase of such Alternative Currency with Dollars.
Promptly following receipt by the Administrative Agent of any payment from the
applicable Borrower pursuant to this Section 2.21(e), the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this Section 2.21(e) to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this Section 2.21(e) to reimburse the
Issuing Bank for any Letter of Credit Disbursement shall not constitute an
Advance and shall not relieve the applicable Borrower of its obligation to
reimburse the Issuing Bank for such Letter of Credit Disbursement. All such
amounts paid by the Issuing Bank (whether or not the Dollar Equivalent Amount of
their ratable shares, based on Commitments, of such amounts have been paid to
the Issuing Bank by the Lenders as provided above) and remaining unpaid by the
applicable Borrower shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the Base Rate for such day plus, if such
amount remains unpaid for more than three Business Days, 1%. Notwithstanding
anything to the contrary contained herein, the Lenders shall not have any
obligation to reimburse any Issuing Bank for any Letter of Credit Disbursement
made under any Post-Maturity Letter of Credit that occurs on or after the
Termination Date.
(f)Obligations Unconditional. The obligations of the Borrowers
under Section 2.21(e) above shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:
(i) any lack of enforceability of this Agreement, any Letter of Credit, any
Letter of Credit Agreement or any other agreement or instrument, in each case,
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”)
(ii) the use that may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);




--------------------------------------------------------------------------------




(iii) the existence of any claim, set-off, defense or other rights that the
applicable Borrower may have at any time against a beneficiary of a Letter of
Credit (or any Person for whom the beneficiary may be acting), the Lenders
(including the Issuing Bank) or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;
(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
(v) payment under a Letter of Credit to the beneficiary of such Letter of Credit
against presentation to the Issuing Bank of a draft or certificate that does not
comply with the terms of the Letter of Credit; provided that the determination
by the Issuing Bank to make such payment shall not have been the result of its
willful misconduct or gross negligence;
(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the applicable Borrower or the relevant
currency markets generally;
(vii) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Bank), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this clause (vii), constitute a legal or equitable discharge of the applicable
Borrower’s obligations hereunder; or
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrowers.
None of the Administrative Agent, the Lenders or the Issuing Bank, or any of
their affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the applicable Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Additional Issuing Banks. Kraft Foods Group may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to
this Section 2.21(g) shall, upon entering into a Letter of Credit Agreement with
the Borrower, be deemed to be an “Issuing Bank” (in addition to being a Lender)
hereunder.




--------------------------------------------------------------------------------




(h)Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that Kraft Foods Group receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Advances has been accelerated, Lenders with aggregate Letter of Credit Exposures
representing greater than 50% of the aggregate Letter of Credit Exposures)
demanding the deposit of cash collateral pursuant to this Section 2.21(h)(i),
the Borrowers shall deposit (“Cash Collateralize”) in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders and the Issuing Banks, an amount in cash equal to the
aggregate Letter of Credit Exposures as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to Cash Collateralize shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Kraft Foods Group described in Section 6.01(e).
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
as defined in the Uniform Commercial Code of the State of New York, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for Letter of Credit Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the aggregate Letter of Credit
Exposures at such time or, if the maturity of the Advances has been accelerated
(but subject to the consent of Lenders with Letter of Credit Exposures
representing greater than 50% of the aggregate Letter of Credit Exposures), be
applied to satisfy other obligations of the Borrowers under this Agreement. If
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the applicable Borrower within
three Business Days after all Events of Default have been cured or waived.
(ii) If any Post-Maturity Letters of Credit remain outstanding as of the date
that is five Business Days prior to the Termination Date (such date being
referred to herein as the “Cash Collateralization Date”), the Borrower shall, on
the Cash Collateralization Date, deposit (“Post-Maturity Cash Collateralize”) in
an account with each Issuing Bank that has issued any such Post-Maturity Letter
of Credit, in the name of such Issuing Bank and for the benefit of such Issuing
Bank and, prior to the Termination Date, the Lenders (each, an “Issuing Bank LC
Collateral Account”), an amount in cash equal to 102% of the aggregate amount
(as determined in accordance with Section 1.04) of all outstanding Post-Maturity
Letters of Credit issued by such Issuing Bank. In addition, if (x) a Borrower
requests that a Post-Maturity Letter of Credit be issued, or a Letter of Credit
be renewed (or if any Letter of Credit is automatically renewed for an
additional one-year period), such that, after giving effect to such renewal,
such Letter of Credit becomes a Post-Maturity Letter of Credit, by an Issuing
Bank after the Cash Collateralization Date but before the Termination Date and
(y) such Issuing Bank agrees to issue such Post-Maturity Letter of Credit or
renew such Letter of Credit, then, as a condition to such issuance or renewal,
the applicable Borrower shall deposit in such Issuing Bank’s Issuing Bank LC
Collateral Account an amount in cash equal to 102% of the amount (as determined
in accordance with Section 1.04) of such Post-Maturity Letter of Credit or
Letter of Credit to be renewed, as applicable. Any such deposits pursuant to
this Section 2.21(h)(ii) shall be held by each applicable Issuing Bank in its
Issuing Bank LC Collateral Account as collateral for the payment and performance
of the obligation of the applicable Borrower to reimburse such Issuing Bank for
Letter of Credit Disbursements made by such Issuing Bank under each
Post-Maturity Letter of Credit issued by such Issuing Bank. Each Issuing Bank
shall have exclusive dominion and control, as defined in the Uniform Commercial
Code of the State of New York, including the exclusive right of withdrawal, over
its Issuing Bank LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of each Issuing Bank and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in each Issuing Bank LC
Collateral Account shall be applied by the applicable Issuing Bank to reimburse
such Issuing Bank for Letter of Credit Disbursements made by such Issuing Bank
in respect of Post-Maturity Letters of Credit for which it has not been
reimbursed, fees related to such Post-




--------------------------------------------------------------------------------




Maturity Letters of Credit and, to the extent not so applied, shall be held for
the satisfaction of the obligation of the Borrowers to reimburse such Issuing
Bank for Letter of Credit Disbursements made by such Issuing Bank in respect of
Post-Maturity Letters of Credit issued by such Issuing Bank. If an Issuing Bank
has issued more than one Post-Maturity Letter of Credit for which cash
collateral was provided pursuant to this Section 2.21(h)(ii), upon the
cancellation, surrender, or payment of any such Post-Maturity Letter of Credit,
the Issuing Bank that issued such Post-Maturity Letter of Credit shall promptly
release cash collateral to the applicable Borrower equal to the difference
between (A) the total available funds in such Issuing Bank’s Issuing Bank LC
Collateral Account and (B) 102% of the aggregate amount (as determined in
accordance with Section 1.04) of all Post-Maturity Letters of Credit issued by
such Issuing Bank that remain outstanding. Promptly after the cancellation,
surrender, or payment of all Post-Maturity Letters of Credit issued by an
Issuing Bank for which cash collateral was provided pursuant to
this Section 2.21(h)(ii), such Issuing Bank shall return to the applicable
Borrower all available funds, if any, in such Issuing Bank’s Issuing Bank LC
Collateral Account. This Section 2.21(h)(ii) shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.
ARTICLE III
Conditions to Effectiveness and Lending
SECTION 3.01     Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied, or waived in accordance with
Section 9.01:
(a)On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Kraft Foods Group, dated the
Effective Date, stating that:
(i)the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and
(ii)no event has occurred and is continuing on and as of the Effective Date that
constitutes a Default or Event of Default.
(b)The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:
(i)Certified copies of the resolutions of the Board of Directors of Kraft Foods
Group approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.
(ii)Certificates of the Secretary or an Assistant Secretary of Kraft Foods Group
certifying the names and true signatures of the officers of Kraft Foods Group
authorized to sign this Agreement and the other documents to be delivered
hereunder.
(iii)Favorable opinions of (A) Sidley Austin LLP, special New York counsel to
Kraft Foods Group, substantially in the form of Exhibit E‑1 hereto, (B) Hunton &
Williams LLP, special Virginia counsel to Kraft Foods Group, substantially in
the form of Exhibit E-2 hereto and (C) internal counsel for Kraft Foods Group,
substantially in the form of Exhibit E-3 hereto.
(c)Kraft Foods Group shall have notified each Lender and the Administrative
Agent in writing as to the proposed Effective Date.




--------------------------------------------------------------------------------




(d)This Agreement shall have been executed by Kraft Foods Group, the
Administrative Agents, Paying Agent , Syndication Agents and Documentation
Agents and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed this Agreement.
(e)The Agents and the Lenders shall have received payment in full in cash of all
fees and expenses due to them pursuant to the Fee Letter on or prior to the
Effective Date.
(f)The Administrative Agent shall have received on or before the Effective date
copies of the letter from Kraft Foods Group dated on or before such date,
terminating in whole the commitments of the banks party to the Existing
Revolving Credit Agreement.
(g)Prior to or simultaneously with the Effective Date, Kraft Foods Group shall
have satisfied all of its obligations under the Existing Revolving Credit
Agreement including, without limitation, the payment of all loans, accrued
interest and fees under the Existing Revolving Credit Agreement.
The Administrative Agent shall notify Kraft Foods Group and the Initial Lenders
of the date which is the Effective Date upon satisfaction or waiver of all of
the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Kraft Foods Group, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.
SECTION 3.02     Initial Advance to Each Designated Subsidiary. The obligation
of each Lender to make an initial Advance to each Designated Subsidiary
following any designation of such Designated Subsidiary as a Borrower hereunder
pursuant to Section 9.08 is subject to the receipt by the Administrative Agent
on or before the date of such initial Advance of each of the following, in form
and substance satisfactory to the Administrative Agent and dated such date, and
in sufficient copies for each Lender:
(a)Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.
(b)A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder.
(c)A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.
(d)The Designation Agreement of such Designated Subsidiary, substantially in the
form of Exhibit D hereto.
(e)A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.
(f)All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have




--------------------------------------------------------------------------------




been notified of the designation of such Designated Subsidiary under Section
9.08 in order to allow such Lender to comply with “know your customer”
regulations or any similar rules or regulations under applicable foreign laws.
(g)Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.
SECTION 3.03     Conditions Precedent to Each Pro Rata Borrowing and Letter of
Credit Issuance or Extension. The obligation of each Lender to make a Pro Rata
Advance on the occasion of each Pro Rata Borrowing, and the obligation of each
Issuing Bank to issue or to extend the expiry date of a Letter of Credit, shall
be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Pro Rata Borrowing or Letter of Credit issuance
or extension the following statements shall be true, and the acceptance by the
Borrower of the proceeds of such Pro Rata Borrowing or the issuance or extension
of such Letter of Credit shall be a representation by the applicable Borrower
that:
(a)the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct in all
material respects on and as of the date of such Pro Rata Borrowing or the
issuance or extension of such Letter of Credit, before and after giving effect
to such Pro Rata Borrowing and to the application of the proceeds therefrom or
to such Letter of Credit issuance or extension, as though made on and as of such
date, and, if such Pro Rata Borrowing or issuance or extension of Letter of
Credit shall have been requested by a Designated Subsidiary, the representations
and warranties of such Designated Subsidiary contained in its Designation
Agreement are correct in all material respects on and as of the date of such Pro
Rata Borrowing or the issuance or extension of such Letter of Credit, before and
after giving effect to such Pro Rata Borrowing and to the application of the
proceeds therefrom or to such Letter of Credit issuance or extension, as though
made on and as of such date; and
(b)before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing or the issuance or extension of such Letter
of Credit, that constitutes a Default or Event of Default.
SECTION 3.04     Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing shall be subject to the conditions
precedent that (i) the Administrative Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Administrative Agent shall have received a
Competitive Bid Note payable to the order of such Lender for each of the one or
more Competitive Bid Advances to be made by such Lender as part of such
Competitive Bid Borrowing, in a principal amount equal to the principal amount
of the Competitive Bid Advance to be evidenced thereby and otherwise on such
terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.07, and (iii) on the date of such Competitive Bid Borrowing the
following statements shall be true, and the acceptance by the Borrower of the
proceeds of such Competitive Bid Borrowing shall be a representation by such
Borrower, that:
(a)the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct in all
material respects on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Competitive Bid Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct in all material respects on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and




--------------------------------------------------------------------------------




(b)after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing that constitutes a Default or Event of Default.
ARTICLE IV
Representations and Warranties
SECTION 4. 01 Representations and Warranties of Kraft Foods Group. Kraft Foods
Group represents and warrants as to itself and its Subsidiaries as follows:
(a)Kraft Foods Group is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation.
(b)The execution, delivery and performance of this Agreement and the Notes to be
delivered by it are within the corporate powers of Kraft Foods Group, have been
duly authorized by all necessary corporate action on the part of Kraft Foods
Group, and do not contravene (i) the charter or by-laws of Kraft Foods Group, or
(ii) in any material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting Kraft
Foods Group.
(c)No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by Kraft Foods Group of this Agreement or
the Notes to be delivered by it.
(d)This Agreement is, and each of the Notes to be delivered by Kraft Foods Group
when delivered hereunder will be, a legal, valid and binding obligation of Kraft
Foods Group, enforceable against it in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(e)As reported in Kraft Foods Group’s Annual Report on Form 10-K for the year
ended December 28, 2013, the consolidated balance sheets of Kraft Foods Group
and its Subsidiaries as of December 28, 2013, and the consolidated statements of
earnings of Kraft Foods Group and its Subsidiaries for the year then ended
fairly present, in all material respects, the consolidated financial position of
Kraft Foods Group and its Subsidiaries as at such date and the consolidated
results of the operations of Kraft Foods Group and its Subsidiaries for the year
ended on such date, all in accordance with accounting principles generally
accepted in the United States. Except as disclosed in Kraft Foods Group’s Annual
Report on Form 10-K for the year ended December 28, 2013, or in any Current
Report on Form 8-K or Quarterly Report on Form 10-Q filed subsequent to December
28, 2013, but prior to May 29, 2014, since December 28, 2013, (i) there has been
no material adverse change in such position or operations and (ii) there has
been no material adverse change in such position or operations of Kraft Foods
Group and its Subsidiaries taken as a whole.
(f)There is no pending or threatened action or proceeding affecting Kraft Foods
Group or any of its Subsidiaries before any court, governmental agency or
arbitrator (a “Proceeding”) (i) that purports to affect the legality, validity
or enforceability of this Agreement or (ii) except for Proceedings disclosed in
Kraft Foods Group’s Annual Report on Form 10-K for the year ended December 28,
2013, or in any Current Report on Form 8-K or Quarterly Report on Form 10-Q
filed subsequent to December 28, 2013, but prior to May 29, 2014, or, with
respect to Proceedings commenced after the date of the most recent such document
but prior to May 29, 2014, a certificate delivered to the Lenders, that may
materially adversely affect the financial position or results of operations of
Kraft Foods Group and its Subsidiaries taken as a whole.




--------------------------------------------------------------------------------




(g)Kraft Foods Group owns directly or indirectly 100% of the capital stock of
each other Borrower.
(h)None of the proceeds of any Advance or any Letter of Credit will be used,
directly or indirectly, for any purpose that would result in a violation of
Regulation U.
(i)Kraft Foods Group has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by Kraft Foods Group and
each of its Subsidiaries and their respective directors, officers, employees and
agents (acting in their capacity as such) with FCPA and other applicable
Anti-Corruption Laws and applicable Sanctions.  None of (i) Kraft Foods Group or
any of its Subsidiaries or (ii) to the knowledge of Kraft Foods Group, any
director, officer, employee or agent of Kraft Foods Group or its Subsidiaries,
is a Sanctioned Person.
ARTICLE V
Covenants
SECTION 5.01 Affirmative Covenants. Commencing on the Effective Date and for
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Kraft Foods Group will:
(a)Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to comply,
in all material respects, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, complying with ERISA and
paying before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith), noncompliance with which would materially adversely affect the
financial condition or operations of Kraft Foods Group and its Subsidiaries
taken as a whole.
(b)Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.
(c)Reporting Requirements. Furnish to the Lenders:
(i)as soon as available and in any event within 5 days after the due date for
Kraft Foods Group to have filed its Quarterly Report on Form 10-Q with the
Commission for the first three quarters of each fiscal year, an unaudited
interim condensed consolidated balance sheet of Kraft Foods Group and its
Subsidiaries as of the end of such quarter and unaudited interim condensed
consolidated statements of earnings of Kraft Foods Group and its Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, certified by the chief financial officer of Kraft Foods
Group;
(ii)as soon as available and in any event within 15 days after the due date for
Kraft Foods Group to have filed its Annual Report on Form 10-K with the
Commission for each fiscal year, a copy of the consolidated financial statements
for such year for Kraft Foods Group and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);
(iii)all reports which Kraft Foods Group sends to any of its shareholders, and
copies of all reports on Form 8-K (or any successor forms adopted by the
Commission) which Kraft Foods Group files with the Commission;
(iv)as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Kraft Foods Group setting forth details of such Event of Default or




--------------------------------------------------------------------------------




event and the action which Kraft Foods Group has taken and proposes to take with
respect thereto; and
(v)such other information respecting the condition or operations, financial or
otherwise, of Kraft Foods Group or any Major Subsidiary as any Lender through
the Administrative Agent may from time to time reasonably request.
In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft Foods Group may make such items available on the Internet at
sec.gov or another website identified by Kraft Foods Group to the Administrative
Agent (which website includes an option to subscribe to a free service alerting
subscribers by e-mail of new Commission filings) or any successor or replacement
website thereof, or by similar electronic means.
(d)Ranking. Each Advance made to Kraft Foods Group and each Guaranty by Kraft
Foods Group of an Advance made to another Borrower hereunder shall at all times
constitute senior Debt of Kraft Foods Group ranking equally in right of payment
with all existing and future senior Debt of Kraft Foods Group and senior in
right of payment to all existing and future subordinated Debt of Kraft Foods
Group.
(e)Anti-Corruption Laws and Sanctions. Kraft Foods Group will maintain in effect
policies and procedures reasonably designed to ensure that no Borrowing will be
made, and no proceeds of any Borrowing or Letter of Credit will be used, (i) for
the purpose of funding payments to any officer or employee of a Governmental
Authority or of a Person controlled by a Governmental Authority, to any Person
acting in an official capacity for or on behalf of any Governmental Authority or
Person controlled by a Governmental Authority, or to any political party,
official of a political party, or candidate for political office, in each case
in violation of the FCPA, (ii) for the purpose of funding payments in violation
of other applicable Anti-Corruption Laws, (iii) for the purpose of financing the
activities of any Sanctioned Person in violation of applicable Anti-Corruption
Laws or Sanctions or (iv) in any manner that would result in the violation of
applicable Sanctions by any party hereto.
SECTION 5.02 Negative Covenants. Commencing on the Effective Date and for so
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Kraft Foods Group will not:
(a)Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:
(i)Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;
(ii)Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);
(iii)Liens existing on the date hereof securing Debt;
(iv)Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;
(v)Liens existing on property of any Person acquired by Kraft Foods Group or any
Major Subsidiary;




--------------------------------------------------------------------------------




(vi)Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;
(vii)Liens upon or with respect to Margin Stock;
(viii)Liens in favor of Kraft Foods Group or any Major Subsidiary;
(ix)precautionary Liens provided by Kraft Foods Group or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Kraft Foods Group or such Major Subsidiary which transaction is determined by
the Board of Directors of Kraft Foods Group or such Major Subsidiary to
constitute a “sale” under accounting principles generally accepted in the United
States;
(x)Liens secured in the favor of a U.S. federal, state or municipal governmental
entity entered into for the purposes of reducing certain tax liabilities of
Kraft Foods Group or its Subsidiaries, provided that Kraft Foods Group or such
Subsidiary may upon not more than 120 days’ notice obtain title from such
governmental entity to such property free and clear of any Liens (other than
Liens permitted by this Section 5.02(a)) by paying a nominal fee or the amount
of any taxes (or any portion thereof) that would have otherwise been due and
payable had such transaction not been terminated, by canceling issued bonds, if
any, or otherwise terminating or unwinding such transaction;
(xi)Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(xii)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business
(xiii)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(xiv)deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(xv)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(xvi)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 6.01(f);
(xvii)Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that (A)
such account is not a dedicated cash collateral account and is not subject to
restrictions against access by Kraft Foods Group or the relevant Major
Subsidiary in excess of those set forth by the regulations promulgated by the
Board, and (B) such account is not intended by Kraft Food Group or the
applicable Major Subsidiary to provide collateral to the depository




--------------------------------------------------------------------------------




institution with respect to otherwise unrelated obligations of Kraft Foods Group
or any such Major Subsidiary to such depository institution;
(xviii)Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;
(xix)Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (A) would not reasonably be
expected to materially adversely affect the financial position or results of
operations of Kraft Foods Group and its Subsidiaries taken as a whole and (B) do
not secure any Debt;
(xx)Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;
and
(xxi)any extension, renewal or replacement of the foregoing, provided that (A)
such Lien does not extend to any additional assets (other than a substitution of
like assets), and (B) the amount of Debt secured by any such Lien is not
increased.
(b)Mergers, Etc. Consolidate with or merge into, or convey or transfer, or
permit one or more of its Subsidiaries to convey or transfer, the properties and
assets of Kraft Foods Group and its Subsidiaries substantially as an entirety
to, any Person unless, immediately before and after giving effect thereto, no
Default or Event of Default would exist and, in the case of any merger or
consolidation to which Kraft Foods Group is a party, the surviving corporation
is organized and existing under the laws of the United States of America or any
State thereof or the District of Columbia and assumes all of Kraft Foods Group’s
obligations under this Agreement (including without limitation the covenants set
forth in Article V) by the execution and delivery of an instrument in form and
substance reasonably satisfactory to the Required Lenders.
ARTICLE VI
Events of Default
SECTION 6.01 Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:
(a)Any Borrower shall fail to pay any principal of any Advance or any
reimbursement for Letter of Credit Disbursements when the same becomes due and
payable; or any Borrower shall fail to pay interest on any Advance, or Kraft
Foods Group shall fail to pay any fees payable under Section 2.09, within ten
days after the same becomes due and payable (or after notice from the
Administrative Agent in the case of fees referred to in Section 2.09(b)); or
(b)Any representation or warranty made or deemed to have been made by any
Borrower herein or by any Borrower (or any of their respective officers) in
connection with this Agreement shall prove to have been incorrect in any
material respect when made or deemed to have been made; or
(c)Any Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(b) or 5.02(b) hereof, (ii) any term,
covenant or agreement contained in Section 5.02(a) hereof, if such failure shall
remain unremedied for 15 days after written notice thereof shall have been given
to Kraft Foods Group by the Administrative Agent or any Lender or (iii) any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to Kraft Foods Group by the
Administrative Agent or any Lender; or




--------------------------------------------------------------------------------




(d)Any Borrower or any Major Subsidiary shall fail to pay any principal of or
premium or interest on any Debt which is outstanding in a principal amount of at
least $200,000,000 in the aggregate (but excluding Debt arising under this
Agreement) of such Borrower or such Major Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt unless adequate provision for any such payment
has been made in form and substance satisfactory to the Required Lenders; or any
Debt of any Borrower or any Major Subsidiary which is outstanding in a principal
amount of at least $200,000,000 in the aggregate (but excluding Debt arising
under this Agreement) shall be declared to be due and payable, or required to be
prepaid (other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof as a
result of a breach by such Borrower or such Major Subsidiary (as the case may
be) of the agreement or instrument relating to such Debt unless adequate
provision for the payment of such Debt has been made in form and substance
satisfactory to the Required Lenders; or
(e)Any Borrower or any Major Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Borrower or any Major
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property, and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Kraft Foods Group and its
Subsidiaries taken as a whole shall occur; or any Borrower or any Major
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or
(f)Any judgment or order for the payment of money in excess of $200,000,000
shall be rendered against any Borrower or any Major Subsidiary and there shall
be any period of 60 consecutive days during which a stay of enforcement of such
unsatisfied judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(g)Any Borrower or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of any Borrower or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan, in each case that would, individually or in the aggregate,
materially adversely affect the financial condition or operations of Kraft Foods
Group and its Subsidiaries taken as a whole; provided, however, that no Default
or Event of Default under this Section 6.01(g) shall be deemed to have occurred
if such Borrower or any ERISA Affiliate shall have made arrangements
satisfactory to the PBGC or the Required Lenders to discharge or otherwise
satisfy such liability (including the posting of a bond or other security); or
(h)So long as any Subsidiary of Kraft Foods Group is a Designated Subsidiary,
the Guaranty provided by Kraft Foods Group under Article VIII hereof in respect
of such Designated Subsidiary shall for any reason cease (other than in
accordance with the provisions of Article VIII) to be valid and binding on Kraft
Foods Group, or Kraft Foods Group shall so state in writing; or
SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Kraft Foods Group:




--------------------------------------------------------------------------------




(a)declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate,
(b)declare all the Advances then outstanding, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Advances then outstanding, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any Borrower under the Federal Bankruptcy
Code or any equivalent bankruptcy or insolvency laws of any state or foreign
jurisdiction, (i) the obligation of each Lender to make Advances shall
automatically be terminated and (ii) the Advances then outstanding, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers, and
(c)exercise their rights and remedies under Section 2.21(h)(i),
ARTICLE VII
The Administrative Agent
SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by any Borrower
as required by the terms of this Agreement or at the request such Borrower, and
any notice provided pursuant to Section 5.01(c)(iv). Notwithstanding any
provision to the contrary contained elsewhere herein, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, nor shall
any Agent have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein with reference to any Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:
(a)may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;
(b)may consult with legal counsel (including counsel for any Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;




--------------------------------------------------------------------------------




(c)makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by any
Borrower;
(d)shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower;
(e)shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and
(f)shall incur no liability under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.
SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it and any Letter of Credit issued by it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender”, “Lenders”, “Issuing Bank” and
“Issuing Banks” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with any Borrower, any of their respective Subsidiaries
and any Person who may do business with or own securities of Kraft Foods Group,
any Borrower or any such Subsidiary, all as if the Administrative Agent were not
the Administrative Agent and without any duty to account therefor to the
Lenders.
SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Administrative Agent, the Paying
Agent, any Syndication Agent, any Documentation Agent, any Joint Bookrunner or
Joint Lead Arranger, or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Administrative Agent, the Paying Agent, any Syndication Agent,
any Documentation Agent, any Joint Bookrunner or Joint Lead Arranger, or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent and each Issuing Bank (to the extent not reimbursed by the Borrowers),
ratably according to the respective principal amounts of the Pro Rata Advances
or Letter of Credit Disbursements then owing to each of them (or if no Pro Rata
Advances or Letter of Credit Disbursements are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent or such Issuing Bank in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent or
such Issuing Bank under this Agreement, in each case, to the extent relating to
the Administrative Agent or such Issuing Bank in its capacity as such
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Administrative
Agent’s or such Issuing Bank’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent and each Issuing Bank promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent or such Issuing Bank in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the




--------------------------------------------------------------------------------




Administrative Agent or such Issuing Bank is not reimbursed for such expenses by
Kraft Foods Group or the other Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Administrative Agent, any Issuing Bank, any Lender or a third party.
SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Kraft Foods
Group and may be removed at any time with or without cause by the Required
Lenders. Upon the resignation or removal of the Administrative Agent, the
Required Lenders shall have the right to appoint a successor Administrative
Agent (with the consent of Kraft Foods Group so long as no Event of Default
shall have occurred and be continuing). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may (with the
consent of Kraft Foods Group so long as no Event of Default shall have occurred
and be continuing), on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be (a) a Lender and (b) a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement; provided that
should the Administrative Agent for any reason not appoint a successor
Administrative Agent, which it is under no obligation to do, then the rights,
powers, discretion, privileges and duties referred to in this Section 7.06 shall
be vested in the Required Lenders until a successor Administrative Agent has
been appointed. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.
SECTION 7.07 Administrative Agents, Syndication Agents, Documentation Agents,
Joint Bookrunners and Joint Lead Arrangers. (i) JPMorgan Chase Bank, N.A. and
Barclays Bank PLC have been designated as Administrative Agents, (ii) Citibank,
N.A. and The Royal Bank of Scotland plc have been designated as Syndication
Agents, (iii) Bank Of America, N.A., Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, HSBC Bank USA, National
Association, Morgan Stanley Bank, N.A., Royal Bank Of Canada, and Wells Fargo
Bank, National Association have been designated as Documentation Agents and
(iv) J.P. Morgan Securities LLC, Barclays Bank PLC, Citigroup Global Markets
Inc. and RBS Securities Inc. have been designated as Joint Lead Arrangers and
Joint Bookrunners under this Agreement, but the use of the aforementioned titles
does not impose on any of them any duties or obligations greater than those of
any other Lender.
SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent,




--------------------------------------------------------------------------------




any assignment of rights by, or the replacement of, a Lender, the termination of
the Agreement and the repayment, satisfaction or discharge of all other
Obligations.
ARTICLE VIII
Guaranty
SECTION 8. 01 Guaranty. Kraft Foods Group hereby unconditionally and irrevocably
guarantees (the undertaking of Kraft Foods Group contained in this Article VIII
being the “Guaranty”) the punctual payment when due, whether at stated maturity,
by acceleration or otherwise, of all obligations of each Designated Subsidiary
now or hereafter existing under this Agreement, whether for principal, interest,
fees, expenses or otherwise (such obligations being the “Designated Subsidiary
Obligations”), and any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or the Lenders in enforcing any rights
under the Guaranty. This Guaranty is a guaranty of payment and not of
collection.
SECTION 8. 02 Guaranty Absolute. Kraft Foods Group guarantees that the
Designated Subsidiary Obligations will be paid strictly in accordance with the
terms of this Agreement, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or the Lenders with respect thereto. The
liability of Kraft Foods Group under the Guaranty shall be absolute and
unconditional irrespective of:
(a)any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;
(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Designated Subsidiary Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement;
(c)any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Designated Subsidiary Obligations;
(d)any law or regulation of any jurisdiction or any other event affecting any
term of a Designated Subsidiary Obligation; or
(e)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Kraft Foods Group or any other Borrower.
The Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Designated Subsidiary Obligations
is rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of a Designated
Subsidiary or otherwise, all as though such payment had not been made.
SECTION 8.03 Waivers.
(a)Kraft Foods Group hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Designated Subsidiary
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto or exhaust any right or take any action against
a Designated Subsidiary or any other Person or any collateral.
(b)Kraft Foods Group hereby irrevocably waives any claims or other rights that
it may now or hereafter acquire against any Designated Subsidiary that arise
from the existence, payment, performance or enforcement of the obligations of
Kraft Foods Group, under the Guaranty or this Agreement, including, without




--------------------------------------------------------------------------------




limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Lender against such Designated Subsidiary or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from such Designated Subsidiary, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right. If any amount shall be paid to Kraft
Foods Group in violation of the preceding sentence at any time prior to the
later of the cash payment in full of the Designated Subsidiary Obligations and
all other amounts payable under the Guaranty and the Termination Date, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Designated Subsidiary Obligations and all other
amounts payable under the Guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement and the Guaranty, or to be held as collateral
for any Designated Subsidiary Obligations or other amounts payable under the
Guaranty thereafter arising. Kraft Foods Group acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the Guaranty and that the waiver set forth in this
Section 8.03(b) is knowingly made in contemplation of such benefits.
SECTION 8.04 Continuing Guaranty. The Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until payment in full of the
Designated Subsidiary Obligations (including any and all Designated Subsidiary
Obligations which remain outstanding after the Termination Date) and all other
amounts payable under the Guaranty, (ii) be binding upon each of Kraft Foods
Group and its successors and assigns, and (iii) inure to the benefit of and be
enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.
ARTICLE IX
Miscellaneous
SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and Kraft Foods Group, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (including Defaulting Lenders) affected
thereby and Kraft Foods Group, do any of the following: (a) waive any of the
conditions specified in Sections 3.01 or 3.02 (it being understood and agreed
that any waiver or amendment of a representation, warranty, covenant, Default or
Event of Default shall not constitute a waiver of any condition specified in
Sections 3.01 or 3.02 unless the amendment or waiver so provides), (b) increase
the Commitments of the Lenders or subject the Lenders to any additional
obligations, (c) reduce the principal of, or the amount or rate of interest on,
the Pro Rata Advances, any Letter of Credit Disbursement or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Pro Rata Advances or the required date of
reimbursement of any Letter of Credit Disbursement, or any fees or other amounts
payable hereunder, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Pro Rata Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder (it being understood that, solely with the consent of the
parties prescribed by Section 2.18 to be parties to an Increase Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
based on the amounts thereof outstanding), (f) release Kraft Foods Group from
any of its obligations under Article VIII, (g) change Section 2.16 in a manner
that would alter the pro rata sharing of payments required thereby (other than
to extend the Termination Date applicable to the Advances and Commitments of
consenting Lenders and to compensate such Lenders for consenting to such
extension; provided that (i) no amendment permitted by this parenthetical shall
reduce the amount of or defer any payment of principal, interest or fees to
non-extending Lenders or otherwise adversely affect the rights of non-extending
Lenders under this Agreement and (ii) the opportunity to agree to such extension
and receive such compensation shall be offered on equal terms to all the
Lenders), or (h) amend this Section 9.01; provided further that no waiver of the
conditions specified in Section 3.04 in connection with any Competitive Bid
Borrowing shall be effective unless consented to by all Lenders making
Competitive Bid Advances as part of such Competitive Bid Borrowing; and provided
further that (x) no amendment, waiver or consent shall, unless in writing




--------------------------------------------------------------------------------




and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement, (y) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Bank in addition to the Lenders
required above to take such action, affect the rights or duties of such Issuing
Bank under this Agreement, and (z) this Agreement may be amended with the
written consent of the Administrative Agent, Kraft Foods Group and the
Augmenting Lenders pursuant to Section 2.18.
SECTION 9.02 Notices, Etc.
(a)Addresses. All notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied, or
delivered (or in the case of any Notice of Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:
if to Kraft Foods Group or any other Borrower:
c/o Kraft Foods Group, Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention: Treasurer
Fax number: (847) 646-7612;
with a copy to:
c/o Kraft Foods Group, Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention: Vice President and Corporate Secretary
Fax number: (847) 646-2753;
if to any Initial Lender or Initial Issuing Bank, at its Domestic Lending Office
specified opposite its name on Schedule II hereto;
if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;
if to the Administrative Agent :
c/o JPMorgan Chase Bank, N.A.
383 Madison Avenue
24th Floor
New York, NY 10179
Attention: Tong Yung
Email: tony.yung@jpmorgan.com
Fax number: (212) 270-6637
with a copy to:
JPMorgan Loan Services
1111 Fannin Street
10th Floor
Houston, Texas 77002
Attention: Lisa A. McCants
Email: lisa.a.mccants@jpmorgan.com
Fax number: 713-750-2956;




--------------------------------------------------------------------------------






or, as to any Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to Kraft Foods Group and the Administrative Agent.
(b)Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent, or if the date of receipt
is not a Business Day, as of 9:00 a.m. (New York City time) on the next
succeeding Business Day. Delivery by telecopier or email of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 9.04 Costs and Expenses.
(a)Administrative Agent; Enforcement. Kraft Foods Group agrees to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Administrative Agent), modification and amendment
of this Agreement and the documents to be delivered hereunder, including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of a single counsel for the Administrative Agent and the Joint
Bookrunners with respect thereto and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement (which, insofar
as such costs and expenses relate to the preparation, execution and delivery of
this Agreement and the closing hereunder, shall be limited to the reasonable and
documented fees and expenses of Cahill, Gordon & Reindel LLP), and all costs and
expenses of the Lenders and the Administrative Agent, if any (including, without
limitation, reasonable fees and expenses of the Lenders and the Administrative
Agent for one primary counsel and one local counsel in each relevant
jurisdiction), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.
(b)Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Kraft Foods Group pursuant to Section 9.07(a) or for any
other reason, Kraft Foods Group shall, upon demand by any Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Without prejudice to the survival of any other agreement
of any Borrower or Kraft Foods Group hereunder, the agreements and obligations
of each Borrower and Kraft Foods Group contained in Section 2.02(c), 2.05, 2.12,
2.15, this Section 9.04(b) and Section 9.04(c) shall survive the payment in full
of principal and interest hereunder.
(c)Indemnification. Each Borrower jointly and severally agrees to indemnify and
hold harmless each Agent, each Joint Lead Arranger, each Issuing Bank and each
Lender and each of their respective affiliates, control persons, directors,
officers, employees, attorneys and agents (each, an “Indemnified Party”) from




--------------------------------------------------------------------------------




and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
which may be incurred by or asserted against any Indemnified Party, in each case
in connection with or arising out of, or in connection with the preparation for
or defense of, any investigation, litigation, or proceeding (i) related to this
Agreement or any of the other documents delivered hereunder, the Advances or any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by any Borrower, whether or not such Indemnified Party is a party to
such transaction, or (ii) related to any Borrower’s consummation of any
transaction or proposed transaction contemplated hereby (whether or not
consummated) or entering into this Agreement, or to any actions or omissions of
any Borrower, any of their respective Subsidiaries or affiliates or any of its
or their respective officers, directors, employees or agents in connection
therewith, in each case whether or not an Indemnified Party is a party thereto
and whether or not such investigation, litigation or proceeding is brought by
any Borrower or any other Person; provided, however, that no Borrower shall be
required to indemnify an Indemnified Party from or against any portion of such
claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnified Party, (ii) a dispute among the Lenders not arising from an Event of
Default (other than a dispute involving a claim against an Indemnified Party for
its acts or omissions in its capacity as an arranger, bookrunner, agent or
similar role in respect of the credit facility evidenced by this Agreement,
except, with respect to this clause (ii), to the extent such acts or omissions
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have constituted the gross negligence, bad faith or willful
misconduct of such Indemnified Party in such capacity) or (iii) such Indemnified
Party’s material breach of this Agreement.
SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Kraft Foods
Group or any other Borrower against any and all of the obligations of any
Borrower or Kraft Foods Group now or hereafter existing under this Agreement,
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Each Lender shall promptly notify
the appropriate Borrower and Administrative Agent after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its affiliates may have.
SECTION 9.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of the Borrowers, the Administrative Agent and each Lender
and their respective successors and assigns, except that, other than in
accordance with Section 5.02(b), no Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
each of the Lenders.
SECTION 9.07 Assignments and Participations.
(a)Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances owing to it), subject to the following:
(i)each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement (other than, except in the case
of an assignment made pursuant to Section 9.07(h), any Competitive Bid Advances
owing to such Lender or any Competitive Bid Notes held by it);




--------------------------------------------------------------------------------




(ii)the amount of the Commitment of the assigning Lender being assigned pursuant
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event, other than with
respect to assignments to other Lenders, or affiliates of Lenders or an
assignment of the entire remaining amount, be less than $10,000,000, subject in
each case to reduction at the sole discretion of Kraft Foods Group, and shall be
an integral multiple of $1,000,000;
(iii)each such assignment shall be to an Eligible Assignee;
(iv)each such assignment shall require the prior written consent of (x) the
Administrative Agent, (y) each Issuing Bank, and (z) unless an Event of Default
under Sections 6.01(a) or (e) has occurred and is continuing, Kraft Foods Group
(such consents not to be unreasonably withheld or delayed and such consents by
Kraft Foods Group shall be deemed given if no objection is received by the
assigning Lender and the Administrative Agent from Kraft Foods Group within ten
(10) Business Days after notice of such proposed assignment has been delivered
to Kraft Foods Group); provided, that no consent of the Administrative Agent or
Kraft Foods Group shall be required for an assignment to another Lender or an
affiliate of a Lender; and
(v)the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Kraft Foods Group shall pay or cause to be paid such $3,500 fee.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.
(b)Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee represents that (A) the source of any funds it is
using to acquire the assigning Lender’s interest or to make any Advance is not
and will not be plan assets as defined under the regulations of the Department
of Labor of any Plan subject to Title I of ERISA or Section 4975 of the Internal
Revenue Code or (B) the assignment or Advance is not and will not be a
non-exempt prohibited transaction as defined in Section 406 of ERISA; (vii) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Administrative Agent by the terms hereof,




--------------------------------------------------------------------------------




together with such powers and discretion as are reasonably incidental thereto;
and (viii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.
(c)Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with any Pro Rata Note or Notes subject to such assignment,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Kraft Foods Group.
(d)Register. The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by any Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:
(i)such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Kraft Foods Group hereunder) shall remain
unchanged,
(ii)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,
(iii)Kraft Foods Group, the other Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv)each participant shall be entitled to the benefits of Sections 2.12 and 2.15
(subject to the limitations and requirements of those Sections, including the
requirements to provide forms and/or certificates pursuant to Section 2.15(e),
(f) or (g)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (e) of this Section,
(v)no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, and
(vi)a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Kraft Foods Group’s
or the relevant Borrower’s prior written consent (not to be unreasonably
withheld or delayed).
Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances, Letters of
Credit or other obligations under this Agreement (the “Participant Register”).
The entries in




--------------------------------------------------------------------------------




the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limiting or expanding any
Lender’s obligations under Section 2.15(e), no Lender shall have any obligation
to disclose all or any portion of a Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, or its other Obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other Obligation is in registered form
under Section 5f.103(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code.
(f)Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any Borrower furnished to such Lender
by or on behalf of any Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to any
Borrower or any of their respective Subsidiaries received by it from such
Lender.
(g)Security Interest. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank or central bank performing similar functions in accordance with
applicable law.
(h)Replacement of Lenders. In the event that (i) any Lender shall have delivered
a notice pursuant to Section 2.13, (ii) any Borrower shall be required to make
additional payments to or for the account of any Lender under Section 2.12 or
2.15, (iii) any Lender (a “Non-Consenting Lender”) shall withhold its consent to
any amendment that requires the consent of all the Lenders and that has been
consented to by the Required Lenders, (iv) any Lender shall become a Defaulting
Lender or (v) Kraft Foods Group shall have identified existing Lenders or New
Lenders to assume the Commitments of any Non-Extending Lender in accordance with
Section 2.10(b), Kraft Foods Group shall have the right, at its own expense,
upon notice to such Lender and the Administrative Agent, (A) except in the case
of clause (v), to terminate the Commitment of such Lender or (B) to require such
Lender to transfer and assign at par and without recourse (in accordance with
and subject to the restrictions contained in Section 9.07) all its interests,
rights and obligations under this Agreement to one or more other financial
institutions acceptable to Kraft Foods Group and approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) (and, if a
Commitment is being assigned, each Issuing Bank), which shall assume such
obligations; provided, that (x) in the case of any replacement of a
Non-Consenting Lender, each assignee shall have consented to the relevant
amendment, (y) no such termination or assignment shall conflict with any law or
any rule, regulation or order of any Governmental Authority and (z) the
Borrowers or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Advances and funded participations in Letter of Credit Disbursements made by
it hereunder and all other amounts accrued for its account or owed to it
hereunder. Kraft Foods Group will not have the right to terminate the commitment
of any Lender, or to require any Lender to assign its rights and interests
hereunder, if, prior to such termination or assignment, as a result of a waiver
by such Lender or otherwise, the circumstances entitling Kraft Foods Group to
require such termination or assignment cease to apply. Each Lender agrees that,
if Kraft Foods Group elects to replace such Lender in accordance with this
Section 9.07, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Advances) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.
SECTION 9.08 Designated Subsidiaries.
(a)Designation. Kraft Foods Group may at any time, and from time to time after
the Effective Date, by delivery to the Administrative Agent of a Designation
Agreement duly executed by Kraft Foods Group and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate such Subsidiary as a




--------------------------------------------------------------------------------




“Designated Subsidiary” for purposes of this Agreement and such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Administrative Agent shall promptly notify each Lender of each such
designation by Kraft Foods Group and the identity of the respective Subsidiary.
Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of Kraft Foods Group through
an affiliate or non-U.S. branch of such Lender designated by such Lender at its
sole option; provided such designation and Advance does not, in and of itself,
subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15 than
would have been payable if such Lender made such Advance directly.
(b)Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Kraft Foods Group). Thereafter,
the Lenders shall be under no further obligation to make any Advance hereunder
to such former Designated Subsidiary until such time as it has been redesignated
a Designated Subsidiary by Kraft Foods Group pursuant to Section 9.08(a).
SECTION 9.09 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CHOICE OF LAW DOCTRINES.
SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.11 Jurisdiction, Etc.
(a)Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the United States District Court of the
Southern District of New York, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such court. Each Borrower hereby
agrees that service of process in any such action or proceeding brought in any
such court may be made upon the process agent appointed pursuant to Section
9.11(b) (the “Process Agent”) and each Designated Subsidiary hereby irrevocably
appoints the Process Agent its authorized agent to accept such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. Each Borrower
further irrevocably consents to the service of process in any such action or
proceeding in any such court by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower, as applicable,
at its address specified pursuant to Section 9.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to serve legal process in any other
manner permitted by law or to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction.




--------------------------------------------------------------------------------




(b)Appointment of Process Agent. Kraft Foods Group agrees to appoint a Process
Agent from the Effective Date through the repayment in full of all Obligations
hereunder (i) to receive on behalf of each Borrower and each Designated
Subsidiary and their respective property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
in any New York State or Federal court sitting in New York City arising out of
or relating to this Agreement and (ii) to forward forthwith to each Borrower and
each Designated Subsidiary at their respective addresses copies of any summons,
complaint and other process which such Process Agent receives in connection with
its appointment. Kraft Foods Group will give the Administrative Agent prompt
notice of such Process Agent’s address.
(c)Waivers.
(i)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(ii)To the extent permitted by applicable law, each of the Borrowers, the
Issuing Banks and the Lenders shall not assert and hereby waives, any claim
against any other party hereto or any of their respective affiliates, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to
this Agreement or any related document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each of the parties hereto hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. For the
avoidance of doubt, the waiver of claims for such damages against each Borrower
shall not limit the indemnity obligations set forth in Section 9.04(c).
(iii)WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.




--------------------------------------------------------------------------------




SECTION 9.12 Confidentiality. None of the Agents, the Issuing Banks nor any
Lender shall disclose any confidential information relating to Kraft Foods Group
or any other Borrower to any other Person without the consent of Kraft Foods
Group, other than (a) to such Agent’s, Issuing Bank’s or such Lender’s
affiliates and their officers, directors, employees, agents and advisors and, as
contemplated by Section 9.07(f), to actual or prospective assignees and
participants, and then, in each such case, only on a confidential basis;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 9.12 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process and (c) as requested or required by
any state, federal or foreign authority or examiner regulating banks or banking
or other financial institutions.
SECTION 9.13 Integration. This Agreement and the Notes represent the agreement
of Kraft Foods Group, the other Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, Kraft
Foods Group, the other Borrowers or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the Notes other than
the matters referred to in Sections 2.09(b) and 9.04(a), the Fee Letter and any
other fee letters entered into among Kraft Foods Group and the Joint
Bookrunners, if any, and except for any confidentiality agreements entered into
by Lenders in connection with this Agreement or the transactions contemplated
hereby.
SECTION 9.14 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Patriot Act.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


KRAFT FOODS GROUP, INC.
By:
/s/ Darin R. Aprati
 
Name:Darin R. Aprati
 
Title:Treasurer









--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Paying Agent, Issuing Bank
and Lender
By:
/s/ Tony Yung
 
Name:Tony Yung
 
Title:Executive Director



































Kraft Credit Agreement Signature Page






--------------------------------------------------------------------------------




CITIBANK, N.A., as Lender and Syndication
Agent
By:
/s/ Lisa Huang
 
Name: Lisa Huang
 
Title: Vice President



Barclays Bank PLC, as Administrative Agent, Issuing Bank, and Lender
By:
/s/ Noam Azachi
 
Name:Noam Azachi
 
Title:Vice President





























Kraft Credit Agreement Signature Page






--------------------------------------------------------------------------------




CITIBANK, N.A., as Issuing Bank
By:
/s/ Lisa Huang
 
Name: Lisa Huang
 
Title: Vice President













































Kraft Credit Agreement Signature Page




























































--------------------------------------------------------------------------------




The Royal Bank of Scotland plc, as Lender Issuing Bank and Syndication Agent
By:
/s/ Michaela V. Galluzzo
 
Name: Michaela Galluzzo
 
Title: Authorized Signatory









































Kraft Credit Agreement Signature Page






























































--------------------------------------------------------------------------------




Bank of America, N.A. as Lender and Documentation Agent
By:
/s/ J. Casey Cosgrove
 
Name: Casey Cosgrove
 
Title: Director







































Kraft Credit Agreement Signature Page
































































--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender
By:
/s/ Vipul Dhadda
 
Name: Vipul Dhadda
 
Title Authorized Signatory



By:
/s/ Sally Reyes
 
Name: Sally Reyes
 
Title Authorized Signatory





































Kraft Credit Agreement Signature Page
























































--------------------------------------------------------------------------------




CREDIT SUISSE SECURITIES (USA) LLC, as Documentation Agent
BY:
/s/ Hugh Paisley
 
Name Hugh Paisley
 
Title: Managing Director









































Kraft Credit Agreement Signature Page


















































--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK Branch, as Lender
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Vice President



By:
/s/Andreas Bubenzer-Paim
 
Name: Andreas Bubenzer-Paim
 
Title: Director



























Kraft Credit Agreement Signature Page






























































--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




Deutsche Bank Securities INC, as a Documentation Agent
By:
/s/ Ming K. Chu
 
Name: Ming K.
Chu
 
Title: Director
 
 
By:
/s/ Andereas Bubenzer-Paim
Name: Andereas Bubenzer-Paim
 
Title: Director





























Kraft Credit Agreement Signature Page


























































--------------------------------------------------------------------------------




Goldman Sachs Bank USA, as Lender and Documentation Agent
By:
/s/ Mark Walton
 
Name: Mark Walton
 
Title: Authorized Signatory

































Kraft Credit Agreement Signature Page




































































--------------------------------------------------------------------------------




HSBC Bank USA, National Association, as Lender and Documentation Agent
By:
/s/ Catherine Dong
 
Name: Catherine Dong
 
Title: Vice President































Kraft Credit Agreement Signature Page


































































--------------------------------------------------------------------------------




Morgan Stanely Bank, N.A., as a Lender
By:
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory





































Kraft Credit Agreement Signature Page


































































--------------------------------------------------------------------------------




Morgan Stanley Senior Funding, INC., as Documentation Agent
By:
/s/ Michael King
 
Name: Michael King
 
Title: Vice President













































Kraft Credit Agreement Signature Page


























































--------------------------------------------------------------------------------




Royal Bank of Canada, as Lender and Documentation Agent
By:
/s/ Simone G. Vinocour McKeever
 
Name: Simone G. Vinocour Mckeever
 
Title: Authorized Signatory



























































Kraft Credit Agreement Signature Page








































--------------------------------------------------------------------------------




Well Fargo Bank. National Association, as Lender and Documentation Agent
By:
/s/ Daniel R. Van Aken
 
Name: Daniel R. Van Aken
 
Title: Director































Kraft Credit Agreement Signature Page






































































--------------------------------------------------------------------------------




BNP Paribas, as Lender
By:
/s/ Nader Tannous
 
Name: Nader Tannous
 
Title: Managing Director
 
 
By:
/s/ Emma Peterson
 
Name: Emma Peterson
Title: Vice President

































Kraft Credit Agreement Signature Page
























































--------------------------------------------------------------------------------




Credit Agricole Corporate & Investment Bank, as Lender
By:
/s/ Blake Wright
 
Name: Blake Wright
 
Title: Managing Director
 
 
By:
/s/ James Austin
 
Name: James Austin
 
Title: Vice President



























Kraft Credit Agreement Signature Page




























































--------------------------------------------------------------------------------




Mizuho Bank, Ltd., as LENDER
By:
/s/ Makoto Samejima
 
Name: Makoto Samejima
 
Title: Deputy General Manager





































Kraft Credit Agreement Signature Page


































































--------------------------------------------------------------------------------




Santander Bank, N.A., as Lender
By:
/s/ Matthew Bartlett
 
Name: Matthew Bartlett
 
Title: Vice President







































Kraft Credit Agreement Signature Page






























































--------------------------------------------------------------------------------




The Bank of Tokyo-Mitsubishi UFJ, as Lender
By:
/s/ Harumi Kambara
 
Name: Harumi Kambara
 
Title: Authorized Signatory































Kraft Credit Agreement Signature Page






































































--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION as LENDER
By:
/s/ Navneet Khanna
 
Name: Navneet Khanna
 
Title: Vice President







































Kraft Credit Agreement Signature Page






























































--------------------------------------------------------------------------------




COBANK, ACB, as LENDER
By:
/s/ Hal Nelson
 
Name: Hal Nelson
 
Title: Vice President





































Kraft Credit Agreement Signature Page






























































--------------------------------------------------------------------------------




STATE STREET BANK & TRUST COMPANY, as LENDER
By:
/s/ Andrei Bourdine
 
Name: Andrei Bourdine
 
Title: Vice President



































Kraft Credit Agreement Signature Page
















































--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as LENDER
By:
/s/ Peter J. Hallan
 
Name: Peter J. Hallan
 
Title: Vice President









































Kraft Credit Agreement Signature Page


















